 

Exhibit  10.23

 

CREDIT AND SECURITY AGREEMENT

 

dated as of January 22, 2015

 

by and among

 

TWINLAB CONSOLIDATED HOLDINGS, INC., TWINLAB CONSOLIDATION CORPORATION, TWINLAB
HOLDINGS, INC., TWINLAB CORPORATION, ISI BRANDS INC., TCC CM SUBCO I, INC. and
TCC CM SUBCO II, INC.

 

each as Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Administrative Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

[tlogotcsa.jpg]

 

 

 

 

 

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of January 22, 2015 by and among TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation (“Parent” or “TCHI”), TWINLAB CONSOLIDATION CORPORATION, a Delaware
corporation (“TCC”), TWINLAB HOLDINGS, INC., a Michigan corporation (“Twinlab
Holdings”), ISI BRANDS INC., a Michigan corporation (“ISI Brands”), TWINLAB
CORPORATION, a Delaware corporation (“Twinlab Corporation”) TCC CM SUBCO I,
INC., a Delaware corporation (“Subco I”), and TCC CM SUBCO II, INC., a Delaware
corporation (“Subco II”; together with Parent, TCC, Twinlab Holdings, ISI
Brands, Subco I and any additional borrower that may hereafter be added to this
Agreement (each individually as a “Borrower”, and collectively as “Borrowers”),
MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually as a Lender,
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

Article 1 - DEFINITIONS

 

Section 1.1           Certain Defined Terms. The following terms have the
following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, and (b) without duplication,
any “account” (as defined in the UCC), any accounts receivable (whether in the
form of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance.

 

 

 

 

Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $5,000,000 (it being acknowledged that multiple Additional Tranches are
permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each for a
total of up to $5,000,000).

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Affiliated Financing Documents” means any credit, loan, letter of credit or
related documents which are, both by express reference to this Agreement and by
the terms of this Agreement, cross-defaulted with the Financing Documents, and
for which a Credit Party hereunder is liable or contingently liable for payment
or as security for which a Credit Party hereunder has pledged, assigned or
subjected any assets to Agent, a Lender or an Affiliate of Agent or a Lender.

 

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations five percent (5%).

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

2

 

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Facilities” means the collective reference to each location of the
Borrowers at which any Regulated Product is manufactured, distributed, packaged,
labeled or held by or on behalf of a Borrower.

 

“Borrower Representative” means TCC, in its capacity as Borrower Representative
pursuant to the provisions of Section 2.9, or any successor Borrower
Representative selected by Borrowers and approved by Agent.

 

“Borrowing Base” means:

 

(a)          the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate Eligible Accounts; provided that if dilution of the Borrowers’
Accounts exceeds five percent (5%), such advance rate shall be reduced by one
(1) percentage point for each whole or partial percentage point by which
dilution exceeds five percent (5%); plus

 

(b)          the lesser of (i) eighty percent (80%) multiplied by the net
Orderly Liquidation Value of the Eligible Inventory, or (ii) sixty percent (60%)
multiplied by the value of the Eligible Inventory, valued at the lower of
first-in-first-out cost or market cost, and after factoring in all rebates,
discounts and other incentives or rewards associated with the purchase of the
applicable Inventory, all as determined separately for each category of
Inventory set forth in the most recent Inventory appraisal obtained by Agent (by
way of example and not limitation, such categories on the Closing Date are raw
materials, Semi-Finished Goods and finished goods); minus

3

 

 

(c)          the amount of any reserves and/or adjustments provided for in
Section 2.1(b)(i);

 

provided, however, that in no event shall the Eligible Inventory component of
the Borrowing Base described in clause (b) above comprise more than sixty-six
and seven-tenths of one percent (66.7%) of the entire Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“Capital Expenditures” means any expenditure that would be classified as a
capital expenditure on a statement of cash flow of Borrowers prepared in
accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower or
(b) Parent ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

 

4

 

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means the date that is three (3) years following the
Closing Date.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively.

 

5

 

 

“Debt” as to any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures ,notes ,or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by Liens on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices) , (f) all
obligations of such Person owing under hedge agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the hedge
agreement were terminated on the date of determination), (g) any Prohibited
Preferred Stock of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
in each such case expressly consented to by Agent, and containing such other
terms and conditions as Agent may require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account all funds received or deposited into such Lockbox
or Lockbox Account.

 

“Dietary Supplement” has the meaning set forth in Section 201(ff) of the FD&C
Act, 21 U.S.C. Section 321(ff).

 

6

 

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person (except in connection with the Warrant),
or (ii) any option, warrant or other right to acquire any equity interests in
such Person (excluding, however the Warrant), (c) any management fees, salaries
or other fees or compensation to any Person holding three percent (3%) or more
of an equity interest in a Borrower or a Subsidiary of a Borrower (other than
reasonable (i) payments of salaries to individuals for services rendered in the
Ordinary Course of Business, (ii) directors fees not exceeding $250,000 in the
aggregate in any Fiscal Year, (iii) advances not exceeding $250,000 in the
aggregate outstanding at any time, and (iv) reimbursements to employees or
directors for out-of-pocket expenses incurred in the performance of their duties
not exceeding $250,000 in the aggregate in any Fiscal Year incurred in the
Ordinary Course of Business), an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower, (d) any lease or rental payments to an Affiliate or
Subsidiary of a Borrower, or (e) except for payments under the Essex Lease,
repayments of or debt service on loans or other indebtedness held by any Person
holding an equity interest in a Borrower or a Subsidiary of a Borrower, an
Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower unless
permitted under and made pursuant to a Subordination Agreement applicable to
such loans or other indebtedness.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Drug” has the meaning set forth in Section 201(g) of the FD&C Act, 21 U.S.C.
Section 321(g).

 

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower arising from the sale of goods or the performance of services,
which was generated in the Ordinary Course of Business, which was generated
originally in the name of a Borrower or acquired pursuant to a Permitted
Acquisition (provided that the Agent has conducted appropriate due diligence on
such acquired accounts receivable) (but, for the avoidance of doubt, not
acquired via assignment or other than by a Permitted Acquisition), and which
Agent, in its good faith credit judgment and discretion, deems to be an Eligible
Account. The net amount of an Eligible Account at any time shall be the face
amount of such Eligible Account as originally billed minus all cash collections
and other proceeds of such Account received from or on behalf of the Account
Debtor thereunder as of such date and any and all returns, rebates, discounts
(which may, at Agent’s option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time. Without limiting the generality of the foregoing, no
Account shall be an Eligible Account if:

 

(a)          the Account remains unpaid (i) ninety (90) days past the claim or
invoice date, or (ii) only if the Account is due from an the Account Debtor that
has its principal place of business or executive office outside the United
States and Canada, but the Account has met the requirements of clause (p) below
(including, without limitation, the credit insurance or letter of credit
requirement), one hundred twenty (120) days past the claim or invoice date;

 

7

 

 

(b)          the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

 

(c)          if the Account arises from the sale of goods, any part of any goods
the sale of which has given rise to the Account has been returned, rejected,
lost, or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);

 

(d)          if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

 

(e)          if the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any Law or the Account represents a progress billing for which
services have not been fully and completely rendered;

 

(f)          the Account is subject to a Lien other than a Permitted Lien, or
Agent does not have a first priority, perfected Lien on such Account;

 

(g)          the Account is evidenced by Chattel Paper or an Instrument of any
kind, or has been reduced to judgment, unless such Chattel Paper or Instrument
has been delivered to Agent;

 

(h)          the Account Debtor is an Affiliate or Subsidiary of a Credit Party,
or if the Account Debtor holds any Debt of a Credit Party;

 

(i)           more than fifty percent (50%) of the aggregate balance of all
Accounts owing from the Account Debtor obligated on the Account are ineligible
under subclause (a) above (in which case all Accounts from such Account Debtor
shall be ineligible);

 

(j)           without limiting the provisions of clause (i) above, fifty percent
(50%) or more of the aggregate unpaid Accounts from the Account Debtor obligated
on the Account are not deemed Eligible Accounts under this Agreement for any
reason;

 

(k)          (i) the total unpaid Accounts of the Account Debtor (other than
Wal-Mart Stores, Inc. and its Affiliates) obligated on the Account exceed
twenty-five percent (25%) of the net amount of all Eligible Accounts owing from
all Account Debtors (but only the amount of the Accounts of such Account Debtor
exceeding such twenty-five percent (25%) limitation shall be considered
ineligible) and (ii) the total unpaid Accounts of Wal-Mart Stores, Inc. and its
Affiliates exceed thirty-five percent (35%) of the net amount of all Eligible
Accounts owing from all Account Debtors (but only the amount of the Accounts of
Wal-Mart Stores, Inc. and its affiliates exceeding such thirty-five percent
(35%) limitation shall be considered ineligible);

 

8

 

 

(l)           any covenant, representation or warranty contained in the
Financing Documents with respect to such Account has been breached in any
respect;

 

(m)         the Account is unbilled or has not been invoiced to the Account
Debtor in accordance with the procedures and requirements of the applicable
Account Debtor;

 

(n)          the Account is an obligation of a Governmental Account Debtor,
unless Agent has agreed to the contrary in writing and Agent has received from
the Account Debtor the acknowledgement of Agent’s notice of assignment of such
obligation pursuant to this Agreement;

 

(o)          the Account is an obligation of an Account Debtor that has
suspended business, made a general assignment for the benefit of creditors, is
unable to pay its debts as they become due or as to which a petition has been
filed (voluntary or involuntary) under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the Account is an Account as
to which any facts, events or occurrences exist which could reasonably be
expected to impair the validity, enforceability or collectability of such
Account or reduce the amount payable or delay payment thereunder;

 

(p)          the Account Debtor has its principal place of business or executive
office outside the United States and Canada, unless the Account is payable in
United States Dollars and is supported by a letter of credit (delivered to and
directly drawable by Lender) or credit insurance that is assigned and endorsed
to the Lender, all of the foregoing in all respects acceptable to the Lender and
provided that the aggregate amount of such Accounts dependent on such letters of
credit and credit insurance shall be excluded from Eligible Accounts to the
extent they exceed 15% of all Eligible Accounts;

 

(q)          the Account is payable in a currency other than United States
dollars;

 

(r)           the Account Debtor is an individual;

 

(s)          the Borrower owning such Account has not signed and delivered to
Agent notices, in the form requested by Agent, directing the Account Debtors to
make payment to the applicable Lockbox Account;

 

(t)           the Account includes late charges or finance charges (but only
such portion of the Account shall be ineligible);

 

(u)          the Account arises out of the sale of any Inventory upon which any
other Person holds, claims or asserts a Lien, other than a Permitted Lien that
is the subject of a Subordination Agreement; or

 

(v)          the Account or Account Debtor fails to meet such other
specifications and requirements which may from time to time be established by
Agent in its good faith credit judgment and discretion.

 

9

 

 

“Eligible Inventory” means Inventory consisting solely of raw materials,
Semi-Finished Goods and finished goods owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

 

(a)          such Inventory is not owned by a Borrower free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure such Borrower’s performance with respect to that Inventory) and other
than a Permitted Lien that is the subject of a Subordination Agreement;

 

(b)          such Inventory is placed on consignment or is in transit;

 

(c)          such Inventory is covered by a negotiable document of title, unless
such document has been delivered to Agent with all necessary endorsements, free
and clear of all Liens except those in favor of Agent and other than a Permitted
Lien that is the subject of a Subordination Agreement;

 

(d)          such Inventory is obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects;

 

(e)          such Inventory consists of marketing materials, display items or
packing or shipping materials, manufacturing supplies or Work-In-Process;

 

(f)          such Inventory is not subject to a first priority Lien in favor of
Agent;

 

(g)          such Inventory consists of goods that can be transported or sold
only with licenses that are not readily available or of any substances defined
or designated as hazardous or toxic waste, hazardous or toxic material,
hazardous or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

 

(h)          such Inventory is not covered by casualty insurance acceptable to
Agent;

 

(i)          any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached in any material
respect;

 

(j)          such Inventory is located (i) outside of the continental United
States or (ii) on premises where the aggregate amount of all Inventory (valued
at cost) of Borrowers located thereon is less than $10,000;

 

(k)          such Inventory is located on premises with respect to which Agent
has not received a landlord, warehouseman, bailee or mortgagee letter acceptable
in form and substance to Agent;

 

(l)          such Inventory consists of (i) discontinued items, (ii) slow-moving
items held in inventory, or (iii) used items held for resale;

 

10

 

 

(m)          such Inventory does not consist of raw materials, Semi-Finished
Goods or finished goods;

 

(n)          such Inventory does not meet all applicable standards imposed by
any Governmental Authority, including with respect to its production,
acquisition or importation (as the case may be);

 

(o)          such Inventory has an expiration date within the next six (6)
months;

 

(p)          such Inventory consists of products for which Borrowers have a
greater than twelve (12) month supply on hand, based on historical sales or
reasonably projected sales;

 

(q)          such Inventory is held for rental or lease by or on behalf of
Borrowers;

 

(r)          such Inventory is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third parties, which
agreement restricts the ability of Agent or any Lender to sell or otherwise
dispose of such Inventory, except to the extent any such third party has agreed
in writing in form and substance satisfactory to Agent, that Agent or Lender may
so sell or dispose, provided, that with respect to the licensors and licenses
described on Schedule 3.9 for which there is not such an agreement on the
Closing Date, such Account may nonetheless be included in Eligible Accounts,
provided the applicable Borrower shall be using continuous and diligent efforts
to obtain such an agreement, the third party has not declined to enter into any
such agreement, and such agreement is obtained no later than ninety (90) days
after the Closing Date;

 

(s)          any Inventory which does not meet the applicable specifications of
a Borrower’s customers for such Inventory or the requirements of applicable
Regulated Product Laws;

 

(t)          any Inventory that (A) is the subject of a Regulated Product
Compliance Action or, if the same materially impairs the saleability of such
Inventory, a Regulated Product Compliance Notice or (B) has been acquired,
manufactured, labeled, stored, advertised, distributed or held in violation of
applicable Law; or

 

(u)          such Inventory fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment.

 

Agent and Borrowers agree that Inventory shall be subject to periodic appraisal
by Agent and that valuation of Inventory shall be subject to adjustment pursuant
to the results of such appraisal; provided, however, that while no Event of
Default exists and is continuing, the Borrowers will only have to pay the costs
of two inventory appraisals per year. Notwithstanding the foregoing, the
valuation of Inventory shall be subject to any legal limitations on sale and
transfer of such Inventory.

 

11

 

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.

 

“Equity Interest” shall mean the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest in any Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Essex Lease” means that certain Commercial Lease Agreement, dated as of August
21, 2014, between Twinlab Corporation and Essex Capital Corporation, and a new
sale/leaseback agreement to be entered into between one or more of the Borrowers
and Essex Capital Corporation, in substantially the same form as such Commercial
Lease Agreement and for which Essex Capital Corporation has agreed shall be
subject to an Agreement Regarding Equipment and Lease in substantially the same
form as the Agreement Regarding Equipment and Lease effective as of the Closing
Date among Essex Capital Corporation, the Agent and Twinlab Corporation or,
otherwise in form and substance reasonably satisfactory to the Agent, the
principal components of such lease agreements together in an aggregate principal
amount not to exceed $5,800,000.

 

12

 

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“FD&C Act” means the Federal Food, Drug, and Cosmetic Act, as amended.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any separate fee letter, any subordination or intercreditor agreement pursuant
to which any Debt and/or any Liens securing such Debt is subordinated to all or
any portion of the Obligations and all other documents, instruments and
agreements related to the Obligations and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Fiscal Year” means the fiscal year of the Borrowers ending December 31 of each
year.

 

“Food” means has the meaning set forth in Section 201(f) of the FD&C Act, 21
U.S.C. Section 321(f).

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

13

 

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

 

14

 

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Little Harbor Debt” means the “Subordinated Debt” (as that term is defined in
the Subordination Agreement (Little Harbor).

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Revolving Loans.

 

15

 

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Agent or Lenders under
the Financing Documents, or the ability of any Credit Party to perform its
obligations under the Financing Documents, (iii) the legality, validity or
enforceability of the Financing Documents, (iv) the existence, perfection or
priority of any security interest granted in any Financing Document affecting
Collateral, or (v) the aggregate value in excess of $250,000 with respect to any
Collateral; or (b) the imposition of a fine against any Credit Party in excess
of $250,000.00, or the creation of any liability not incurred in the Ordinary
Course of Business of any Credit Party to any Governmental Authority in excess
of $250,000.00.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“MCF” means MidCap Financial Trust, and its successors and assigns.

 

“Monthly Compliance Certificate” has the meaning set forth in Section 4.1
(Financial Statements and Other Reports).

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“Notes” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

16

 

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement including, without limitation, those related to the Warrant.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, (a) the ordinary course of business of such Credit Party, as
conducted by such Credit Party in accordance with past practices or (b) with
respect to a business that is the subject of a Permitted Acquisition, the
ordinary course of such business in accordance with past practices prior to the
Permitted Acquisition.

 

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

17

 

 

“Penta Debt” means the “Subordinated Debt” (as that term is defined in the
Subordination Agreement (Penta).

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted.

 

“Permitted Acquisitions” means the collective reference to the Target 1
Acquisition, the Target 2 Acquisition, and such other acquisitions as the
Lenders may approve in their discretion from time to time.

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
and (c) dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $250,000 in the aggregate at any time
outstanding; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; and
(g) other Contingent Obligations not permitted by clauses (a) through (h) above,
not to exceed $250,000 in the aggregate at any time outstanding.

 

18

 

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt with respect to equipment,
Debt listed on Schedule 5.1, and such other Debt (other than the Essex Lease)
not to exceed $3,000,000 at any time (whether in the form of a loan or a Capital
Lease) used solely to acquire equipment used in the Ordinary Course of Business
and secured only by such equipment; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 and any Refinancing Debt; (e) Debt in
the form of insurance premiums financed through the applicable insurance
company; (f) trade accounts payable arising and paid on a timely basis and in
the Ordinary Course of Business; (g) Subordinated Debt, and (h) the Essex Lease.

 

“Permitted Distributions” means the following Distributions: (a) dividends by
any Subsidiary of any Borrower to such parent Borrower; (b) dividends payable
solely in common stock; (c) repurchases of stock of former employees, directors
or consultants pursuant to stock purchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided, however, that such repurchase does
not exceed $250,000 in the aggregate per fiscal year; (d) dividends or
distributions paid to a Borrower’s shareholder(s) or member(s) solely to the
extent and at the times necessary for such shareholder(s) or member(s) to pay
its or their respective federal (and, if applicable, state) income taxes arising
from such shareholder(s)’ or member(s)’ respective allocable shares of such
Borrower’s income that are taxable directly to such shareholder(s) or member(s),
provided, however, that no Event of Default shall exist, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default.

 

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$50,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrowers in any Subsidiary; (g) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (h) Investments by any Borrower in any other Borrower made in
compliance with Section 4.11(c); (i) Permitted Acquisitions; and (j) other
Investments in an amount not exceeding $250,000 in the aggregate.

 

19

 

 

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA or, with respect
to any Pension Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s
or its Subsidiary’s employees, if any; (b) deposits or pledges of cash to secure
bids, tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business; (c) carrier’s, warehousemen’s, mechanic’s,
workmen’s, materialmen’s or other like Liens on Collateral, arising in the
Ordinary Course of Business with respect to obligations which are not due, or
which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral, other than Accounts, for taxes or other governmental charges not at
the time delinquent or thereafter payable without penalty or the subject of a
Permitted Contest; (e) attachments, appeal bonds, judgments and other similar
Liens on Collateral other than Accounts, for sums not exceeding $250,000 in the
aggregate arising in connection with court proceedings; provided, however, that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) [reserved];
(g) Liens and encumbrances in favor of Agent under the Financing Documents;
(h) Liens on Collateral, other than the Liens permitted by the terms of the
Subordination Agreement (JL-BBNC) and the Subordination Agreement (Penta) and
other than Collateral which is part of the Borrowing Base, existing on the date
hereof and set forth on Schedule 5.2 and Refinancing Debt with respect thereto
that is secured only by the applicable Collateral existing on the date hereof
and set forth on Schedule 5.2; and (i) any Lien on any equipment securing Debt
permitted under subpart (c) or (h) of the definition of Permitted Debt,
provided, however, that such Lien attaches concurrently with or within twenty
(20) days after the acquisition thereof; and (i) Subordinated Debt Liens that
are all times in compliance with the terms of the applicable Subordination
Agreement. For the avoidance of doubt, notwithstanding the fact that the
subordinated creditor under a Subordination Agreement may have filed a financing
statement or other applicable security instrument before the Agent, for purposes
of this Agreement, shall be deemed to have a “first priority” Lien on Collateral
to the extent that the Subordination Agreement so provides but only so long as
the subordinated creditor and the Borrowers take all steps required by the
Subordination Agreement to provide the Agent with a filing that is first of
record.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of the Agent or Lenders and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective.

 

20

 

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Pro Rata Share” means (a)  with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive the unused line fee described in
Section 2.2(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

 

“Prohibited Preferred Stock” means any preferred Equity Interest that by its
terms is mandatorily redeemable or subject to any other payment obligation
(including any obligation to pay dividends, other than dividends of shares of
preferred Equity Interest of the same class and series payable in kind or
dividends of shares of common stock) on or before a date that is less than 1
year after the Termination Date, or, on or before the date that is less than 1
year after the Termination Date, is redeemable at the option of the holder
thereof for cash or assets or securities (other than distributions in kind of
shares of preferred Equity Interest of the same class and series or of shares of
common stock).

 

“Refinancing Debt” means refinancings, renewals, or extensions of Debt so long
as:

 

(a)          such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Debt so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)          such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Debt so refinanced, renewed, or extended, nor are
they on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Lender,

 

(c)          if the Debt that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Debt, and

 

21

 

 

(d)          the Debt that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Debt that was refinanced,
renewed, or extended.

 

“Regulated Product” means the collective reference to each and any Dietary
Supplement, Drug and Food.

 

“Regulated Product Compliance Action” means any recall, withdrawal, order to
stop selling or to remove from sale, seizure, the commencement of civil or
criminal legal proceeding, or other material enforcement action taken by a
Governmental Authority with respect to a Borrower in connection with an actual,
alleged or perceived violation of a Regulated Product Law.

 

“Regulated Product Compliance Notice” means a written notice, warning letter,
observation, claim or demand communication (in writing, electronically or
otherwise), including, without limitation, observations noted by the FDA on Form
FDA-483, by a Governmental Authority to or with respect to a Borrower in
connection with an actual, alleged or perceived violation of a Regulated Product
Law.

 

“Regulated Product Laws” means the collective reference to any all Laws related
to the manufacturing, packaging, labeling, advertising, disposing or holding of
Regulated Products including, without limitation, the FD&C Act, the Dietary
Supplement Health and Education Act of 1994, the Laws of any state, the Federal
Trade Commission or other Governmental Authority regulating the manufacturing,
packaging, labeling, advertising, disposing or holding of Dietary Supplements,
and related rules, regulations and guidelines, including, without limitation,
the FDA’s Dietary Supplement Current Good Manufacturing Practices.

 

“Required Lenders” means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the Revolving Loan Commitment, or (b) if the
Revolving Loan Commitment has been terminated, sixty-six and two thirds percent
(66 2/3%) or more of the then aggregate outstanding principal balance of the
Loans.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

 

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

22

 

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time (a) by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional Tranche(s)
activated by Borrowers. For the avoidance of doubt, the aggregate Revolving Loan
Commitment Amount of all Lenders on the Closing Date shall be $15,000,000 and if
the Additional Tranche is fully activated by Borrowers pursuant to the terms of
the Agreement such amount shall increase to $20,000,000.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

 

“Revolving Loan Outstandings” means, at any time of calculation, (a)  the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

23

 

 

“Semi-Finished Goods” means bulk tablets, capsules, soft gels and other
completed items of Inventory that have been completely manufactured and are
awaiting only bottling and other packaging before being classified by Borrower
as finished goods on its books.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any Contingent Obligation at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such Contingent
Obligation meet the criteria for accrual under Statement of Financial Accounting
Standard No. 5).

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent.
On the date of this Agreement, the only Subordinated Debt is the Debt subject to
the Subordination Agreement (JL-BBNC), the Subordination Agreement (Little
Harbor) and the Subordination Agreement (Penta).

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.

 

“Subordinated Debt Liens” means those Liens to which the Agent has given its
express, prior written consent and that are in favor of a subordinated creditor
that has agreed in a Subordination Agreement are subordinated in priority to the
Liens of the Agent and the Lenders.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion. On the date of this
Agreement, the Subordination Agreement (JL-BBNC), the Subordination Agreement
(Little Harbor) and the Subordination Agreement (Penta) are the only
Subordination Agreements.

 

24

 

 

“Subordination Agreement (JL-BBNC)” means that certain Subordination Agreement
dated as of the Closing Date by and between JL-BBNC Mezz Utah, LLC, an Alaska
limited liability company as “Subordinated Creditor” (as defined therein), and
the Agent as administrative agent for all “Senior Lenders” (as defined therein),
as the same may be amended, restated, modified, substituted, extended and
renewed from time to time.

 

“Subordination Agreement (Little Harbor)” means that certain Subordination
Agreement dated as of the Closing Date by and between Little Harbor, LLC, a
Nevada limited liability company as “Subordinated Creditor” (as defined
therein), and the Agent as administrative agent for all “Senior Lenders” (as
defined therein), as the same may be amended, restated, modified, substituted,
extended and renewed from time to time.

 

“Subordination Agreement (Penta)” means that certain Subordination Agreement
dated as of the Closing Date by and between Penta Mezzanine SBIC Fund I, L.P., a
Delaware limited partnership as a “Subordinated Creditor” (as defined therein),
and the Agent as administrative agent for all “Senior Lenders” (as defined
therein), as the same may be amended, restated, modified, substituted, extended
and renewed from time to time.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“Target 1” means Target No. 1 as defined on page 39 of the Parent’s 8-K dated
September 16, 2014.

 

“Target 2” means Target No. 2 as defined on page 40 of the Parent’s 8-K filed on
September 16, 2014.

 

“Target 1 Acquisition” means consummation of the acquisition contemplated by the
Option Agreement between Target 1 and TCC, dated September 2, 2014, described on
page 39 of the Parent’s 8-K dated September 16, 2014 and previously provided to
the Agent.

 

25

 

 

“Target 2 Acquisition” means consummation of the acquisition contemplated by the
Amended and Restated Option Agreement between Target 2 and TCC, dated December
20, 2014, previously provided to the Agent.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“Warrant” means those certain warrants to purchase equity interests representing
Five Hundred Thousand (500,000) shares of the common stock of the Parent.

 

“Work-In-Process” means Inventory that is not raw materials or Semi-Finished
Goods or that is not a product that is finished and approved by a Borrower in
accordance with applicable Laws in such Borrower’s normal business practices for
release and delivery to customers upon completion of testing in Ordinary Course
of Business.

 

Section 1.2          Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder (including, without limitation,
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent (except
unaudited financial statements shall be subject to normal year-end adjustments
and the absence of footnote disclosures) with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date. If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, the
Agent, the Lenders and Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

 

26

 

 

Section 1.3         Other Definitional and Interpretive Provisions. References
in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. All amounts
used for purposes of financial calculations required to be made herein shall be
without duplication. References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States. References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. As used in this
Agreement, the meaning of the term “material” or the phrase “in all material
respects” is intended to refer to an act, omission, violation or condition which
reflects or could reasonably be expected to result in a Material Adverse Effect.
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC. All references herein to
times of day shall be references to daylight or standard time, as applicable.

 

Section 1.4          Time is of the Essence. Time is of the essence in
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents.

 

Article 2 - LOANS

 

Section 2.1           Loans.

 

(a)          [Reserved]

 

(b)          Revolving Loans.

 

(i)          Revolving Loans and Borrowings. On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed borrowing of a
Revolving Loan, such Notice of Borrowing to be delivered before 1:00 p.m.
(Eastern time) one (1) Business Day prior to the date of such proposed
borrowing. Each Borrower and each Revolving Lender hereby authorizes Agent to
make Revolving Loans on behalf of Revolving Lenders, at any time in its sole
discretion, to pay principal owing in respect of the Loans and interest, fees,
expenses and other charges payable by any Credit Party from time to time arising
under this Agreement or any other Financing Document. The Borrowing Base shall
be determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent. Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.

 

27

 

 

(ii)         Mandatory Revolving Loan Repayments and Prepayments.

 

(A)         The Revolving Loan Commitment shall terminate on the Termination
Date. On such Termination Date, there shall become due, and Borrowers shall pay,
the entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

 

(B)         If at any time the Revolving Loan Outstandings exceed the Revolving
Loan Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans in an aggregate amount equal to such excess.

 

(C)         Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

 

(iii)        Optional Prepayments and Reborrowings. Amounts borrowed pursuant to
this Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

 

(iv)        LIBOR Rate.

 

(A)         Except as provided in subsection (C) below, Revolving Loans shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

 

28

 

 

(B)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

(C)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (I) in the case of any outstanding Loans of such
Lender bearing interest based upon the LIBOR Rate, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such Loans, and interest upon such Lender’s Loans thereafter shall accrue
interest at Base Rate plus the Applicable Margin, and (II)  such Loans shall
continue to accrue interest at Base Rate plus the Applicable Margin until such
Lender determines that it would no longer be unlawful or impractical to maintain
such Loans at the LIBOR Rate.

 

(D)         Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(v)         Restriction on Termination. Notwithstanding any prepayment of the
Revolving Loan Outstandings or any other termination of Lenders’ Credit Exposure
under this Agreement, Agents and Lenders shall have no obligation to release any
of the Collateral securing the Obligations under this Agreement while any
portion of the Affiliated Obligations shall remain outstanding.

 

29

 

 

(c)          Additional Tranches. After the Closing Date, so long as no Default
or Event of Default exists and subject to the terms of this Agreement, with the
prior written consent of Agent and all Lenders in their sole discretion, the
Revolving Loan Commitment may be increased by an aggregate amount not greater
than $5,000,000 upon the written request of Borrower Representative (which such
request shall state the aggregate amount of the Additional Tranche requested and
shall be made at least thirty (30) days prior to the proposed effective date of
such Additional Tranche) to Agent to activate an Additional Tranche; provided,
however, that Agent and Lenders shall have no obligation to consent to any
requested activation of an Additional Tranche and the written consent of Agent
and all Lenders shall be required in order to activate an Additional Tranche.
Upon activating an Additional Tranche, each Lender’s Commitment shall increase
by a proportionate amount so as to maintain the same Pro Rata Percentage of the
Revolving Loan Commitment as such Lender held immediately prior to such
activation. In the event Agent and all Lenders do not consent to the activation
of a requested Additional Tranche within thirty (30) days after receiving a
written request from Borrower Representative, then the Revolving Loan Commitment
shall not be increased. In the event Agent and all Lenders do not consent to the
activation of a requested Additional Tranche within forty-five (45) days after
receiving a written request from Borrower Representative, then the Revolving
Loan Commitment shall not be increased and Borrowers may promptly terminate this
Agreement without paying the fee required under Section 2.2(f) for early
termination.

 

Section 2.2           Interest, Interest Calculations and Certain Fees.

 

(a)          Interest. From and following the Closing Date, except as expressly
set forth in this Agreement, Loans and the other Obligations shall bear interest
at the sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise. Interest on all
other Obligations shall be payable upon demand. For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Revolving Loans shall be subject to a five (5) Business Day clearance period and
all interest accruing on such funds during such clearance period shall accrue
for the benefit of Agent, and not for the benefit of the Lenders.

 

(b)          Unused Line Fee. From and following the Closing Date, Borrowers
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii)         0.042% per month. Such fee is to be paid
monthly in arrears on the first day of each month.

 

(c)          [Reserved].

 

(d)          Collateral Management Fee. From and following the Closing Date,
Borrowers shall pay Agent, for its own account and not for the benefit of any
other Lenders, a fee in an amount equal to the product obtained by multiplying
(i)  the average end-of-day principal balance of Revolving Loans outstanding
during the immediately preceding month, by (ii) one-tenth of one percent (0.10%)
per month. For purposes of calculating the average end-of-day principal balance
of Revolving Loans, all funds paid into the Payment Account (or which were
required to be paid into the Payment Account hereunder) or otherwise received by
Agent for the account of Borrowers shall be subject to a five (5) Business Day
clearance period. The collateral management fee shall be due and payable monthly
in arrears on the first day of each month and be deemed fully earned when due
and payable and, once paid, shall be non-refundable.

 

30

 

 

(e)          Origination Fee. Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Agent, for the benefit of all Lenders committed
to make Revolving Loans on the Closing Date, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) the Revolving Loan Commitment,
multiplied by (ii) one percent (1%). In addition, contemporaneous with the
effectiveness of any Additional Tranche, Borrowers shall pay Agent, for the
benefit of all Lenders committed to make Revolving Loans with respect to the
Additional Tranche on the effective date of the Additional Tranche, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) the Additional Tranche, multiplied by (ii) one percent (1%). For the
avoidance of doubt, upon the occurrence of an Event of Default any unpaid
balance of such fees shall, at the discretion of the Administrative Agent, be
immediately due and payable.

 

(f)          Deferred Revolving Loan Origination Fee. If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) prior to the
Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Closing Date, a fee as
compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount: 2.0% for the first and second year following the Closing Date and 1.0%
thereafter. All fees payable pursuant to this paragraph shall be deemed fully
earned and non-refundable as of the Closing Date.

 

(g)          [Reserved]

 

(h)          [Reserved]

 

(i)          Audit Fees. Except as otherwise limited by the express terms of
this Agreement, Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.

 

(j)          Wire Fees. Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

 

(k)          Late Charges. If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to five
percent (5.0%) of each delinquent payment.

 

31

 

 

(l)          Computation of Interest and Related Fees. All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

 

(m)          Automated Clearing House Payments. If Agent so elects, monthly
payments of principal, interest, fees, expenses or any other amounts due and
owing from Borrower to Agent hereunder shall be paid to Agent by Automated
Clearing House debit of immediately available funds from the financial
institution account designated by Borrower Representative in the Automated
Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers.

 

Section 2.3           Notes. The portion of the Loans made by each Lender shall
be evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount. Upon activation of an Additional Tranche in accordance with
Section 2.1(c) hereof, Borrowers shall deliver to each Lender to whom Borrowers
previously delivered a Note, a restated Note evidencing such Lender’s Revolving
Loan Commitment Amount.

 

Section 2.4           [Reserved]

 

Section 2.5           [Reserved]

 

Section 2.6           General Provisions Regarding Payment; Loan Account.

 

(a)          All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim.
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to and due and payable on the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension (it
also being understood and agreed that, for purposes of calculating financial
covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto). Any payments received in the Payment
Account before 12:00 Noon (Eastern time) on any date shall be deemed received by
Agent on such date, and any payments received in the Payment Account at or after
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day.

 

32

 

 

(b)          Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

Section 2.7          Maximum Interest. In no event shall the interest charged
with respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Maryland or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

 

33

 

 

Section 2.8           Taxes; Capital Adequacy.

 

(a)          All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent’s or any Lender’s net income by the
jurisdictions under which Agent or such Lender is organized or conducts business
(other than solely as the result of entering into any of the Financing Documents
or taking any action thereunder) (all non-excluded items being called “Taxes”).
If any withholding or deduction from any payment to be made by any Borrower
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.

 

(b)          If any Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

 

(c)          Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii)(A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Agent one or more
(as Borrowers or Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes.
Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.

 

34

 

 

(d)          If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

(e)          If any Lender requires compensation under Section 2.8(d), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
then, upon the written request of Borrower Representative, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion). Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

35

 

 

Section 2.9           Appointment of Borrower Representative. Each Borrower
hereby designates Borrower Representative as its representative and agent on its
behalf for the purposes of issuing Notices of Borrowing and Borrowing Base
Certificates, and giving instructions with respect to the disbursement of the
proceeds of the Loans (provided, however, that disbursements to Borrowers may
only be made to Twinlab Corporation and other Borrowers that are in the line of
business described in Section 5.11 (Conduct of Business)), giving and receiving
all other notices and consents hereunder or under any of the other Financing
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Borrower or Borrowers under the Financing Documents.
Borrower Representative hereby accepts such appointment. Notwithstanding
anything to the contrary contained in this Agreement, no Borrower other than
Borrower Representative shall be entitled to take any of the foregoing actions.
The proceeds of each Loan made hereunder shall be advanced to or at the
direction of Borrower Representative as set forth above and if not used by the
applicable Borrower Representative in its business (for the purposes provided in
this Agreement) shall be deemed to be immediately advanced by Borrower
Representative to the appropriate other Borrower hereunder as an intercompany
loan (collectively, “Intercompany Loans”). All collections of each Borrower in
respect of Accounts and other proceeds of Collateral of such Borrower received
by Agent and applied to the Obligations shall also be deemed to be repayments of
the Intercompany Loans owing by such Borrower to Borrower Representative.
Borrowers shall maintain accurate books and records with respect to all
Intercompany Loans and all repayments thereof. Agent and each Lender may regard
any notice or other communication pursuant to any Financing Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or all Borrowers hereunder to Borrower Representative on behalf of such
Borrower or all Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

 

Section 2.10         Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

 

(a)          Borrowers are defined collectively to include all Persons named as
one of the Borrowers herein; provided, however, that any references herein to
“any Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

 

36

 

 

(b)          Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the liability of each
Borrower for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined below).
Consequently, Agent, Lenders and each Borrower agree that if the liability of a
Borrower for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly. For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)          Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

 

(d)          Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (i) the
absence of any attempt to collect the Obligations from any obligor or other
action to enforce the same; (ii) the waiver or consent by Agent with respect to
any provision of any instrument evidencing the Obligations, or any part thereof,
or any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

37

 

 

(e)          The Borrowers hereby agree, as between themselves, that to the
extent that Agent, on behalf of Lenders, shall have received from any Borrower
any Recovery Amount (as defined below), then the paying Borrower shall have a
right of contribution against each other Borrower in an amount equal to such
other Borrower’s contributive share of such Recovery Amount; provided, however,
that in the event any Borrower suffers a Deficiency Amount (as defined below),
then the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property. The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full. As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any Collateral.
As used in this Section 2.10(e), the term “Deficiency Amount” means any amount
that is less than the entire amount a Borrower is entitled to receive by way of
contribution or subrogation from, but that has not been paid by, the other
Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to $0
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.

 

Section 2.11        Collections and Lockbox Account.

 

(a)          Borrowers shall maintain a lockbox (the “Lockbox”) with a United
States depository institution designated from time to time by Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Agent may require. Borrowers shall ensure
that all collections of Accounts (other than Accounts for which the Account
Debtor is a Governmental Account Debtor) are paid directly from Account Debtors
(i) into the Lockbox for deposit into the Lockbox Account and/or (ii) directly
into the Lockbox Account; provided, however, unless Agent shall otherwise direct
by written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below. All
funds deposited into a Lockbox Account shall be transferred into the Payment
Account by the close of each Business Day.

 

38

 

 

(b)          [Reserved]

 

(c)          Notwithstanding anything in any lockbox agreement or Deposit
Account Control Agreement to the contrary, Borrowers agree that they shall be
liable for any fees and charges in effect from time to time and charged by the
Lockbox Bank in connection with the Lockbox, the Lockbox Account, and that Agent
shall have no liability therefor. Borrowers hereby indemnify and agree to hold
Agent harmless from any and all liabilities, claims, losses and demands
whatsoever, including reasonable attorneys’ fees and expenses, arising from or
relating to actions of Agent or the Lockbox Bank pursuant to this Section or any
lockbox agreement or Deposit Account Control Agreement or similar agreement,
except to the extent of such losses arising solely from Agent’s gross negligence
or willful misconduct.

 

(d)          Agent shall apply, on a daily basis, all funds transferred into the
Payment Account pursuant to this Section to reduce the outstanding Revolving
Loans as of the date of transfer if made before noon (Eastern time) on a
Business Day, or otherwise on the next Business Day (for the avoidance of doubt,
it being understood that the five (5) day clearance periods referenced in
Section 2.2(a) and (d) shall not apply to funds transferred to the Payment
Account for such reduction to the Revolving Loans). If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds on the next Business Day into an account designated by Borrower
Representative for so long as no Event of Default exists.

 

(e)          To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers. If any funds received by any Borrower are commingled with other funds
of the Borrowers, or are required to be deposited to a Lockbox or Lockbox
Account and are not so deposited within two (2) Business Days, then Borrowers
shall pay to Agent, for its own account and not for the account of any other
Lenders, a compliance fee equal to $500 for each day that any such conditions
exist.

 

(f)          Borrowers acknowledge and agree that compliance with the terms of
this Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

 

39

 

 

(g)          Borrowers shall not, and Borrowers shall not suffer or permit any
Credit Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change
the procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts. If more than ten
percent (10%) of the collections of Accounts received by Borrowers during any
given fifteen (15) day period is not identified or reconciled to the reasonable
satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not
be obligated to make further advances under this Agreement until such amount is
identified or is reconciled to the reasonable satisfaction of Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
deems necessary, engage an outside auditor, in either case at Borrowers’ expense
(which in the case of Agent’s own staff shall be in accordance with Agent’s then
prevailing customary charges (plus expenses)), to make such examination and
report as may be necessary to identify and reconcile such amount.

 

(h)          If any Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably
made, constituted and appointed true and lawful attorney for Borrowers, may, by
the signature or other act of any of Agent’s officers (without requiring any of
them to do so), direct any Account Debtor to pay proceeds of the Collateral to
Borrowers by directing payment to the Lockbox Account.

 

Section 2.12         Termination; Restriction on Termination.

 

(a)          Termination by Lenders. In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

 

(b)          Termination by Borrowers. Upon at least ten (10) Business Days’
prior written notice to Agent and Lenders, Borrowers may, at its option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have complied with Section 2.2(f). Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans on or
after the termination date stated in such notice. Borrowers may elect to
terminate this Agreement in its entirety only. No section of this Agreement or
type of Loan available hereunder may be terminated singly.

 

40

 

 

(c)          Effectiveness of Termination. All of the Obligations shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(h) and the terms of any fee letter
resulting from such termination. Notwithstanding the foregoing or the payment in
full of the Obligations, Agent shall not be required to terminate its Liens in
the Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

 

Article 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

Section 3.1           Existence and Power. Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
could not reasonably be expected to have a Material Adverse Effect. Each Credit
Party is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.1, no Credit Party (a) has had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(b) was incorporated or organized under the laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.

 

Section 3.2          Organization and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Credit Party of
the Operative Documents to which it is a party are within its powers, have been
duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority and do not violate, conflict with or cause a breach or a
default under (a) any Law applicable to any Credit Party or any of the
Organizational Documents of any Credit Party, or (b) any agreement or instrument
binding upon it, except for such violations, conflicts, breaches or defaults as
could not, with respect to this clause (b), reasonably be expected to have a
Material Adverse Effect.

 

Section 3.3          Binding Effect. Each of the Operative Documents to which
any Credit Party is a party constitutes a valid and binding agreement or
instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

41

 

 

Section 3.4           Capitalization. The authorized equity securities of each
of the Credit Parties as of the Closing Date are as set forth on Schedule 3.4.
All issued and outstanding equity securities of each of the Credit Parties are
duly authorized and validly issued, fully paid, nonassessable, free and clear of
all Liens other than those in favor of Agent and/or Lenders and Permitted Liens
that are the subject of a Subordination Agreement, and such equity securities
were issued in compliance with all applicable Laws. The identity of the holders
of the equity securities of each of the Credit Parties and the percentage of
their fully-diluted ownership of the equity securities of each of the Credit
Parties as of the Closing Date is set forth on Schedule 3.4. No shares of the
capital stock or other equity securities of any Credit Party, other than those
described above, are issued and outstanding as of the Closing Date. Except as
set forth on Schedule 3.4, as of the Closing Date there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Credit
Party of any equity securities of any such entity.

 

Section 3.5           Financial Information. All information delivered to Agent
and pertaining to the financial condition of any Credit Party fairly presents
the financial position of such Credit Party as of such date in conformity with
GAAP (and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). Since September 30, 2014,
there has been no material adverse change in the business, operations,
properties, prospects or condition (financial or otherwise) of any Credit Party.

 

Section 3.6           Litigation. Except as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened against
or affecting, any Credit Party or, to such Borrower’s knowledge, any party to
any Operative Document other than a Credit Party, that involves in each case a
claim in excess of Two Hundred Fifty Thousand Dollars ($250,000). There is no
Litigation pending in which an adverse decision could reasonably be expected to
have a Material Adverse Effect or which in any manner draws into question the
validity of any of the Operative Documents.

 

Section 3.7           Ownership of Property. Each Borrower and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all properties and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

 

Section 3.8           No Default. No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.

 

42

 

 

Section 3.9           Labor Matters. As of the Closing Date, there are no
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened against any Credit Party. Hours worked and payments made to the
employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters. All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books, as the case may be. The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.

 

Section 3.10        Regulated Entities. No Credit Party is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company,” all within the meaning of the Investment Company Act
of 1940.

 

Section 3.11        Margin Regulations. None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12         Compliance With Laws; Anti-Terrorism Laws.

 

(a)          Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as set forth on Schedule 3.12, (i) each of the Borrower
Facilities are registered with the FDA and the Borrowers are in material
compliance with all applicable Regulated Product Laws, including, without
limitation the FDA’s Dietary Supplement Current Good Manufacturing Practices
requirements, and applicable State Law, (ii) as of the Closing Date, except as
set forth on Schedule 3.12, there are no pending Regulated Product Compliance
Notices still pending against Borrower and (iii) the results of the last
inspection by the FDA and applicable State authorities of Borrower’s Facilities
are set forth on Schedule 3.12.

 

(c)          None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person. No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

43

 

 

Section 3.13         Taxes. All federal, state and local tax returns, reports
and statements required to be filed by or on behalf of each Credit Party have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed and, except
to the extent subject to a Permitted Contest, all Taxes (including real property
Taxes) and other charges shown to be due and payable in respect thereof have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for nonpayment thereof. Except to the extent
subject to a Permitted Contest, all state and local sales and use Taxes required
to be paid by each Credit Party have been paid. All federal and state returns
have been filed by each Credit Party for all periods for which returns were due
with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.

 

Section 3.14         Compliance with ERISA.

 

(a)          Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with (to the extent compliance also includes
complying with IRS procedures under the Employee Plan Compliance Resolution
System or other voluntary remedial correction program), has been administered in
compliance with, and the terms of each ERISA Plan satisfy, the applicable
requirements of ERISA and the Code in all material respects. Each ERISA Plan
which is intended to be qualified under Section 401(a) of the Code is so
qualified, and the United States Internal Revenue Service has issued a favorable
determination letter with respect to each such ERISA Plan which may be relied on
currently. No Credit Party has incurred liability for any material excise tax
under any of Sections 4971 through 5000 of the Code.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan (i) no steps have been taken to terminate
any Pension Plan, and (ii) no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA
or Section 430(k) of the Code and no event has occurred that would give rise to
a Lien under Section 4068. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Credit Party of any material liability, fine or penalty. No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any employee Pension Plan. All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

44

 

 

Section 3.15        Consummation of Operative Documents; Brokers. Except for
fees payable to Agent and/or Lenders, no broker, finder or other intermediary
has brought about the obtaining, making or closing of the transactions
contemplated by the Operative Documents, and no Credit Party has or will have
any obligation to any Person in respect of any finder’s or brokerage fees,
commissions or other expenses in connection herewith or therewith.

 

Section 3.16      Related Transactions. All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.17        Material Contracts. Except for the Operative Documents and
the other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”) as of the Closing Date or as of the date of
each Monthly Compliance Certificate, there are no (a) employment agreements
covering the management of any Credit Party, (b) collective bargaining
agreements or other similar labor agreements covering any employees of any
Credit Party, (c) agreements for managerial, consulting or similar services to
which any Credit Party is a party or by which it is bound, (d) agreements
regarding any Credit Party, its assets or operations or any investment therein
to which any of its equity holders is a party or by which it is bound, (e) real
estate leases, Intellectual Property licenses or other lease or license
agreements to which any Credit Party is a party, either as lessor or lessee, or
as licensor or licensee (other than licenses arising from the purchase of “off
the shelf” products), (f) customer, distribution, marketing or supply agreements
to which any Credit Party is a party, in each case with respect to the preceding
clauses (a) through (f) requiring payment of more than $250,000 in any year,
(g) partnership agreements to which any Credit Party is a general partner or
joint venture agreements to which any Credit Party is a party, (h) third party
billing arrangements to which any Credit Party is a party, or (i) any other
agreements or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect. Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Borrower is
a party (as a lessee) as of the Closing Date, the address of the subject
property and the annual rental (or, where applicable, a general description of
the method of computing the annual rental). The consummation of the transactions
contemplated by the Financing Documents will not give rise to a right of
termination in favor of any party to any Material Contract (other than any
Credit Party), except for such Material Contracts the noncompliance with which
would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.18        Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case as set forth on Schedule 3.18:

 

45

 

 

(a)          no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

 

(b)          no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

 

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

 

Section 3.19        Intellectual Property. Each Credit Party owns, is licensed
to use or otherwise has the right to use, all Intellectual Property that is
material to the condition (financial or other), business or operations of such
Credit Party. All Intellectual Property existing as of the Closing Date which is
issued, registered or pending with any United States or foreign Governmental
Authority (including, without limitation, any and all applications for the
registration of any Intellectual Property with any such United States or foreign
Governmental Authority) and all licenses under which any Borrower is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19 (as supplemented as and when required by a Monthly
Compliance Certificate). Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefor) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefor), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to such Credit Party to grant a security interest in
and/or to transfer any of its rights as a licensee under such license. Except as
indicated on Schedule 3.19, the applicable Credit Party is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each such registered Intellectual Property (or application therefor)
purported to be owned by such Credit Party, free and clear of any Liens (other
than the Liens permitted by the terms of the Subordination Agreement (JL-BBNC)
and the Subordination Agreement (Penta)) and/or licenses in favor of third
parties or agreements or covenants not to sue such third parties for
infringement. All registered Intellectual Property of each Credit Party is duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. No Credit Party is party to, nor bound by, any material license or other
agreement with respect to which any Credit Party is the licensee that prohibits
or otherwise restricts such Credit Party from granting a security interest in
such Borrower’s interest in such license or agreement or other property. To such
Borrower’s knowledge, each Credit Party conducts its business without
infringement or claim of infringement of any Intellectual Property rights of
others and there is no infringement or claim of infringement by others of any
Intellectual Property rights of any Credit Party, which infringement or claim of
infringement could reasonably be expected to have a Material Adverse Effect.

 

46

 

 

Section 3.20        Solvency. After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower and each additional Credit Party is Solvent.

 

Section 3.21        Full Disclosure. None of the written information (financial
or otherwise) furnished by or on behalf of any Credit Party to Agent or any
Lender in connection with the consummation of the transactions contemplated by
the Operative Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which such
statements were made. All financial projections delivered to Agent and the
Lenders by Borrowers (or their agents) have been prepared on the basis of the
assumptions stated therein. Such projections represent each Borrower’s best
estimate of such Borrower’s future financial performance and such assumptions
are believed by such Borrower to be fair and reasonable in light of current
business conditions; provided, however, that Borrowers can give no assurance
that such projections will be attained.

 

Section 3.22        Interest Rate. The rate of interest paid under the Notes and
the method and manner of the calculation thereof do not violate any usury or
other law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.

 

Section 3.23        Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

 

Section 3.24        Representations and Warranties Incorporated from Operative
Documents. As of the Closing Date, each of the representations and warranties
made in the Operative Documents by each of the parties thereto is true and
correct in all material respects, and such representations and warranties are
hereby incorporated herein by reference with the same effect as though set forth
in their entirety herein, as qualified therein, except to the extent that such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true as of such earlier date.

 

47

 

 

Article 4 - AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1          Financial Statements and Other Reports. The Borrower
Representative will deliver to Agent: (a) for each Borrower as soon as
available, but no later than thirty (30) days after the last day of each month,
a company prepared consolidated balance sheet, cash flow and income statement
(including year-to-date results) covering Borrowers’ and its Consolidated
Subsidiaries’ consolidated operations during the period, prepared under GAAP,
consistently applied (except unaudited financial statements shall be subject to
normal year-end adjustments and the absence of footnote disclosures), setting
forth in comparative form the corresponding figures as at the end of the
corresponding month of the previous fiscal year and the projected figures for
such period based upon the projections required hereunder, all in reasonable
detail, certified by a Responsible Officer and in a form acceptable to Agent;
(b) together with the financial reporting package described in (a) above,
evidence of payment and satisfaction of all payroll, withholding and similar
taxes due and owing by all Borrowers with respect to the payroll period(s)
occurring during such month; (c) for the Borrowers, as soon as available, but no
later than one hundred twenty (120) days after the last day of the Borrowers’
fiscal year, audited consolidated and consolidating financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
acceptable to Agent in its reasonable discretion; (d) within five (5) days of
delivery or filing thereof, copies of all statements, reports and notices made
available to Borrowers’ security holders or to any holders of Subordinated Debt
and copies of all reports and other filings made by any Borrower with any stock
exchange on which any securities of any Borrower are traded and/or the SEC;
(e) a prompt written report of any legal actions pending or threatened against
any Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to any Borrower or any of its Subsidiaries of Two
Hundred Fifty Thousand Dollars ($250,000) or more; (f) prompt written notice of
an event that materially and adversely affects the value of any Intellectual
Property; and (g) budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request. Each Borrower will, within thirty (30) days after the last
day of each month, deliver to Agent with the monthly financial statements
described in clause (a) above, a duly completed Compliance Certificate (each, a
“Monthly Compliance Certificate”) signed by a Responsible Officer (i) setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and (ii) identifying and attaching complete copies of all
Material Contracts and Intellectual Property not previously disclosed in the
Schedules to this Agreement or in a preceding Monthly Compliance Certificate
(provided, however, by so disclosing, Borrowers shall not cure any Event of
Default for failure to disclose such information sooner). Promptly upon their
becoming available, Borrowers shall deliver to Agent copies of all Swap
Contracts. Upon the reasonable request of the Agent, the Borrowers shall denote
the ten (10) largest Account Debtors, such Account Debtor’s credit rating(s), if
any, as rated by A.M. Best Company, Standard & Poor’s Corporation, Moody’s
Investors Service, Inc., FITCH, Inc. or other applicable rating agent.

 

Section 4.2           Payment and Performance of Obligations. Each Borrower
(a) will pay and discharge, and cause each Subsidiary to pay and discharge, on a
timely basis as and when due, all of their respective obligations and
liabilities, except for such obligations and/or liabilities (i) that may be the
subject of a Permitted Contest, and (ii) the nonpayment or nondischarge of which
could not reasonably be expected to have a Material Adverse Effect or result in
a Lien against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), pay all amounts due and owing in
respect of Taxes (including without limitation, payroll and withholdings tax
liabilities) on a timely basis as and when due, and in any case prior to the
date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof, (c) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities, and (d) will not breach or
permit any Subsidiary to breach, or permit to exist any default under, the terms
of any lease, commitment, contract, instrument or obligation to which it is a
party, or by which its properties or assets are bound, except for such breaches
or defaults which could not reasonably be expected to have a Material Adverse
Effect.

 

48

 

 

Section 4.3           Maintenance of Existence. Each Borrower will preserve,
renew and keep in full force and effect and in good standing, and will cause
each Subsidiary to preserve, renew and keep in full force and effect and in good
standing, their respective existence and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business.

 

Section 4.4           Maintenance of Property; Insurance.

 

(a)          Each Borrower will keep, and will cause each Subsidiary to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. If all or any part of the Collateral
useful or necessary in its business, or upon which any Borrowing Base is
calculated, becomes damaged or destroyed, each Borrower will, and will cause
each Subsidiary to, promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner, regardless of whether Agent agrees
to disburse insurance proceeds or other sums to pay costs of the work of repair
or reconstruction.

 

(b)          Upon completion of any Permitted Contest, Borrowers shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any, following which Agent shall return the security, if any, deposited with
Agent pursuant to the definition of Permitted Contest.

 

(c)          Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may reasonably request from time to time,
pursuant to the Insurance Requirements attached hereto as Schedule 4.4;
provided, however, that, in no event shall such insurance be in amounts or with
coverage less than, or with carriers with qualifications inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document). All such insurance
shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Agent.

 

49

 

 

(d)          On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee, as applicable, on each insurance policy required to be
maintained pursuant to this Section 4.4 pursuant to endorsements in form and
substance acceptable to Agent. Borrowers shall deliver to Agent and the Lenders
(i) on the Closing Date, a certificate from Borrowers’ insurance broker dated
such date showing the amount of coverage as of such date, and that such policies
will include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of any Lender through Agent from time to time full information
as to the insurance carried, (iii) within five (5) days of receipt of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material
change in coverage from that existing on the date of this Agreement,
(iv) forthwith, notice of any cancellation or nonrenewal of coverage by any
Borrower, and (v) at least 30 days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required or such shorter period as may be acceptable to Agent.

 

(e)          In the event any Borrower fails to provide Agent with evidence of
the insurance coverage required by this Agreement, Agent may purchase insurance
at Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral. Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.

 

Section 4.5          Compliance with Laws and Material Contracts. Each Borrower
will comply, and cause each Subsidiary to comply, in all material respects with
the requirements of all applicable Regulated Product Laws. Each Borrower will
comply, and cause each Subsidiary to comply, in all material respects with the
requirements of all other Laws and Material Contracts, except to the extent that
failure to so comply could not reasonably be expected to (a) have a Material
Adverse Effect, or (b) result in any Lien upon either (i) a material portion of
the assets of any such Person in favor of any Governmental Authority, or
(ii) any Collateral which is part of the Borrowing Base.

 

50

 

 

Section 4.6          Inspection of Property, Books and Records. Each Borrower
will keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit, at the
sole cost of the applicable Borrower or any applicable Subsidiary (subject to
the applicable limitations of Section 4.14 (Borrowing Base Collateral
Administration)), representatives of Agent and of any Lender to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Borrowers and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of a Default or an Event of Default, Agent or any Lender
exercising any rights pursuant to this Section 4.6 shall give the applicable
Borrower or any applicable Subsidiary commercially reasonable prior notice of
such exercise. No notice shall be required during the existence and continuance
of any Default or Event of Default or any time during which Agent reasonably
believes a Default or an Event of Default exists.

 

Section 4.7          Use of Proceeds. Borrowers shall use the proceeds of
Revolving Loans solely for (a) on the Closing Date, transaction fees incurred in
connection with the Operative Documents and the refinancing of all Fifth Third
Bank Debt, (b) for working capital needs of Borrowers and their Subsidiaries
(including, without limitation, payment of Debt), and/or (c) Permitted
Acquisitions. No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use.

 

Section 4.8          Estoppel Certificates. After written request by Agent,
Borrowers, within fifteen (15) days and at their expense, will furnish Agent
with a statement, duly acknowledged and certified, setting forth (a) the amount
of the original principal amount of the Notes, and the unpaid principal amount
of the Notes, (b) the rate of interest of the Notes, (c) the date payments of
interest and/or principal were last paid, (d) any offsets or defenses to the
payment of the Obligations, and if any are alleged, the nature thereof, (e) that
the Notes and this Agreement have not been modified or if modified, giving
particulars of such modification, and (f) that there has occurred and is then
continuing no Default or Event of Default or if such Default or Event of Default
exists, the nature thereof, the period of time it has existed, and the action
being taken to remedy such Default or Event of Default. After written request by
Agent, Borrowers, within fifteen (15) days and at their expense, will furnish
Agent with a certificate, signed by a Responsible Officer of Borrowers, updating
all of the representations and warranties contained in this Agreement and the
other Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete as of the
date of such certificate.

 

Section 4.9          Notices of Litigation and Defaults. Borrowers will give
prompt written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or other Credit Party which
would reasonably be expected to have a Material Adverse Effect with respect to
Borrowers or any other Credit Party or which in any manner calls into question
the validity or enforceability of any Financing Document, (b) upon any Borrower
becoming aware of the existence of any Default or Event of Default, (c) if any
Credit Party is in breach or default under or with respect to any Material
Contract, or if any Credit Party is in breach or default under or with respect
to any other contract, agreement, lease or other instrument to which it is a
party or by which its property is bound or affected, which breach or default in
each case or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (d) of any strikes or other labor disputes pending or, to any
Borrower’s knowledge, threatened against any Credit Party, (e) if there is any
infringement or claim of infringement by any other Person with respect to any
Intellectual Property rights of any Credit Party that could reasonably be
expected to have a Material Adverse Effect, or if there is any claim by any
other Person that any Credit Party in the conduct of its business is infringing
on the Intellectual Property Rights of others, (f) of all returns, recoveries,
disputes and claims that involve more than $250,000, and (g) promptly upon
receipt by a Borrower, a copy of each Regulated Product Compliance Notices with
respect to any Borrower or of any of Borrower Facilities. Borrowers represent
and warrant that Schedule 4.9 sets forth a complete list of all matters existing
as of the Closing Date for which notice could be required under this Section and
all litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party as of the Closing Date.

 

51

 

 

Section 4.10        Hazardous Materials; Remediation.

 

(a)          If any release or disposal of Hazardous Materials in violation of
Environmental Laws shall occur or shall have occurred on any real property or
any other assets of any Borrower or any other Credit Party, such Borrower will
cause, or direct the applicable Credit Party to cause, the prompt containment
and removal of such Hazardous Materials and the remediation of such real
property or other assets as is necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply with each Environmental Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

 

(b)          Borrowers will provide Agent within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Agent that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials, on property for which a Borrower is responsible, in violation of
Environmental Laws or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s reasonable business determination
that the failure to remove, treat or dispose of any Hazardous Materials or
Hazardous Materials Contamination, or the failure to discharge any such
assessment could reasonably be expected to have a Material Adverse Effect.

 

52

 

 

Section 4.11         Further Assurances.

 

(a)          Each Borrower will, and will cause each Subsidiary to, at its own
cost and expense, promptly and duly take, execute, acknowledge and deliver all
such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens) in favor of Agent for itself and for the
benefit of the Lenders on the Collateral (including Collateral acquired after
the date hereof), and (ii) unless Agent shall agree otherwise in writing, cause
all Subsidiaries of Borrowers to be jointly and severally obligated with the
other Borrowers under all covenants and obligations under this Agreement,
including the obligation to repay the Obligations. Except as provided in the
immediately following sentence, Borrowers shall, at the time of the delivery of
any Compliance Certificate disclosing the acquisition by an Credit Party of any
registered Intellectual Property or application for the registration of
Intellectual Property, deliver to Agent a duly completed and executed supplement
to the applicable Credit Party’s Patent Security Agreement or Trademark Security
Agreement in the form of the respective Exhibit thereto, and (y) at the request
of Agent, following the disclosure by Borrowers on any Compliance Certificate of
the acquisition by any Credit Party of any rights under a license as a licensee
with respect to any registered Intellectual Property or application for the
registration of any Intellectual Property owned by another Person, Borrowers
shall execute any documents requested by Agent to establish, create, preserve,
protect and perfect a first priority lien in favor of Agent, to the extent
legally possible, in such Borrower’s rights under such license and shall use
their commercially reasonable best efforts to obtain the written consent of the
licensor which such license to the granting in favor of Agent of a Lien on such
Borrower’s rights as licensee under such license. Without limiting the
generality of the foregoing, with respect to Intellectual Property that is
registered and is described in a supplement to Schedule 3.19 as and when
required by a Monthly Compliance Certificate and in which Intellectual Property
the Agent has a perfected security interest by virtue of the filing of a
financing statement, the Borrowers shall be required to deliver such duly
completed and executed supplement to the applicable Credit Party’s Patent
Security Agreements and/or Trademark Security Agreements in the second week of
July and the second week of January of each year, except to the extent the Agent
from time to time notifies the Borrowers that the Agent requires such documents
sooner.

 

(b)          Upon receipt of an affidavit of an officer of Agent or a Lender and
customary indemnifications reasonably acceptable to the Borrower Representative
as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

 

(c)          Upon the formation or acquisition of a new Subsidiary, Borrowers
shall (i) pledge, have pledged or cause or have caused to be pledged to the
Agent pursuant to a pledge agreement in form and substance satisfactory to the
Agent, all of the outstanding shares of equity interests or other equity
interests of such new Subsidiary owned directly or indirectly by any Borrower,
along with undated stock or equivalent powers for such certificates, executed in
blank; (ii) unless Agent shall agree otherwise in writing, cause the new
Subsidiary to take such other actions (including entering into or joining any
Security Documents) as are necessary or advisable in the reasonable opinion of
the Agent in order to grant the Agent, acting on behalf of the Lenders, a first
priority Lien on all real and personal property of such Subsidiary in existence
as of such date and in all after acquired property, which first priority Liens
are required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Agent) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, together with good standing certificates, by-laws
(or other operating agreement or governing documents), resolutions of the Board
of Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Agent, in each case, in form and substance
satisfactory to the Agent.

 

53

 

 

(d)          Upon the request of Agent, Borrowers shall obtain a landlord’s
agreement or mortgagee agreement, as applicable, from the lessor of each leased
property or mortgagee of owned property with respect to any business location
where any portion of the Collateral included in or proposed to be included in
the Borrowing Base, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Agent. Borrowers shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.

 

Section 4.12         [Reserved]

 

Section 4.13         Power of Attorney. Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following: (a) endorse the name of Borrowers upon any and
all checks, drafts, money orders, and other instruments for the payment of money
that are payable to Borrowers and constitute collections on Borrowers’ Accounts
or other Collateral; (b) so long as Agent has provided not less than three (3)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default, do such other and further acts and deeds in the name of
Borrowers that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral. This power of attorney shall be
irrevocable and coupled with an interest.

 

Section 4.14         Borrowing Base Collateral Administration.

 

(a)          All data and other information relating to Accounts or other
intangible Collateral shall at all times be kept by Borrowers, at their
respective principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

 

54

 

 

(b)          Borrowers shall provide prompt written notice to each Person who
either is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure
to send such notices within ten (10) days after the date of this Agreement (or
ten (10) days after the Person becomes an Account Debtor), to send any and all
similar notices to such Person. Agent reserves the right to notify Account
Debtors that Agent has been granted a Lien upon all Accounts.

 

(c)          Borrowers will conduct a physical count of the Inventory at least
twice per year, at such other times as Agent reasonably requests and at any time
that Agent requests during the continuance of an Event of Default and Borrowers
shall provide to Agent a written accounting of such physical count in form and
substance satisfactory to Agent. Each Borrower will use commercially reasonable
efforts to at all times keep its Inventory in good and marketable condition. In
addition to the foregoing, from time to time, Agent may require Borrowers to
obtain and deliver to Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of Inventory owned by each Borrower or any
Subsidiaries. So long as no Event of Default exists, Borrower shall only be
liable for the costs of two appraisals under this Section per fiscal year.

 

(d)          In addition to the foregoing, from time to time, Agent may require
Borrowers to obtain and deliver to Agent appraisal reports, at the Borrower’s
expense, in form and substance and from appraisers reasonably satisfactory to
Agent stating the then current fair market values of all or any portion
Intellectual Property and furniture, fixtures and equipment owned by each
Borrower or any Subsidiaries. So long as no Event of Default exists, Borrower
shall only be liable for the costs of two appraisals under this Section per
fiscal year.

 

Section 4.15         Maintenance of Management.

 

(a)          Borrower will cause its business to be continuously managed by its
present chief executive officer or such other individual serving in such
capacity as shall be reasonably satisfactory to Agent. Borrowers will notify
Agent promptly in writing of any change in its board of directors or executive
officers.

 

(b)          Borrowers will use commercially reasonable efforts to at all times
keep its FF&E in good repair and physical condition, normal wear and tear
excepted.

 

Article 5 - NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1           Debt; Contingent Obligations. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

 

55

 

 

Section 5.2           Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

 

Section 5.3           Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Distribution, except for Permitted Distributions.

 

Section 5.4           Restrictive Agreements. Except as expressly set forth in
the Subordinated Debt Documents provided to the Agent before the Closing Date
with respect to the Subordinated Debt under the Subordination Agreement
(JL-BBNC) and the Subordination Agreement (Penta), no Borrower will, or will
permit any Subsidiary to, directly or indirectly (a) enter into or assume any
agreement (other than the Financing Documents and any agreements for purchase
money debt permitted under clause (c) of the definition of Permitted Debt)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents) on the
ability of any Subsidiary to: (i) pay or make Distributions to any Borrower or
any Subsidiary; (ii) pay any Debt owed to any Borrower or any Subsidiary;
(iii) make loans or advances to any Borrower or any Subsidiary; or (iv) transfer
any of its property or assets to any Borrower or any Subsidiary.

 

Section 5.5           Payments and Modifications of Subordinated Debt. No
Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of any
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the applicable Subordination Agreement, (b) amend or
otherwise modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement,
(c) declare, pay, make or set aside any amount for payment in respect of any
Debt hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt,
(ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Debt, (iii) change in a
manner adverse to any Credit Party or Agent any event of default or add or make
more restrictive any covenant with respect to such Debt, (iv) change the
prepayment provisions of such Debt or any of the defined terms related thereto,
(v) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to
Borrowers, any Subsidiaries, Agents or Lenders. Borrowers shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof.

 

56

 

 

Section 5.6           Consolidations, Mergers and Sales of Assets; Change in
Control. No Borrower will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person
(except that any Solvent Borrower may consolidate or merge with any other
Borrower), or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions. No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor.

 

Section 5.7           Purchase of Assets, Investments. No Borrower will, or will
permit any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as permitted under clause (h) or clause (i) of the definition of Permitted
Investments; (b) engage or enter into any agreement to engage in any joint
venture or partnership with any other Person; or (c) acquire or own or enter
into any agreement to acquire or own any Investment in any Person other than
Permitted Investments.

 

Section 5.8           Transactions with Affiliates. Except as otherwise
disclosed on Schedule 5.8, no Borrower will, or will permit any Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower except for transactions that are
disclosed to Agent in advance of being entered into and which contain terms that
are no less favorable to the applicable Borrower or any Subsidiary, as the case
may be, than those which might be obtained from a third party not an Affiliate
of any Credit Party.

 

Section 5.9           Modification of Organizational Documents. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, amend or
otherwise modify any Organizational Documents of such Person, except for
Permitted Modifications.

 

Section 5.10         Modification of Certain Agreements. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Material Contract, which amendment or modification in any case: (a) is
contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be adverse to the rights, interests or
privileges of the Agent or the Lenders or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Borrower or any Subsidiary, other
than amendments or modifications in the Ordinary Course of Business to contracts
with such Person’s customers (subject to the provisions of Section 5.16) or
suppliers; or (d) reduces in any material respect any rights or benefits of any
Borrower or any Subsidiaries, other than amendments or modifications in the
Ordinary Course of Business to contracts with such Person’s customers (subject
to the provisions of Section 5.16). Each Borrower shall, prior to entering into
any amendment or other modification of any of the foregoing documents, deliver
to Agent reasonably in advance of the execution thereof, any final or execution
form copy of amendments or other modifications to such documents, and such
Borrower agrees not to take, nor permit any of its Subsidiaries to take, any
such action with respect to any such documents without obtaining such approval
from Agent.

 

57

 

 

Section 5.11         Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
(a) the manufacturing, packaging, labeling, advertising, disposing or holding of
Regulated Products (other than Drugs that require a prescription), (b) those
other businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto, and (c) the businesses of Permitted
Acquisitions disclosed in writing to the Agent prior to the closing thereof and
acceptable to the Agent. No Borrower will, or will permit any Subsidiary to,
engage in any business related to the manufacturing, packaging, labeling,
advertising, disposing or holding of Drugs that require a prescription or, other
than in the Ordinary Course of Business, change its normal billing payment and
reimbursement policies and procedures with respect to its Accounts (including,
without limitation, the amount and timing of finance charges, fees and
write-offs).

 

Section 5.12         Lease Payments. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, incur or assume (whether pursuant to a
Guarantee or otherwise) any liability for rental payments under operating leases
except in the Ordinary Course of Business.

 

Section 5.13         Limitation on Sale and Leaseback Transactions. Except for
the Essex Lease, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into any arrangement with any Person whereby, in a
substantially contemporaneous transaction, any Borrower or any Subsidiaries
sells or transfers all or substantially all of its right, title and interest in
an asset and, in connection therewith, acquires or leases back the right to use
such asset.

 

Section 5.14         Deposit Accounts and Securities Accounts; Payroll and
Benefits Accounts. No Borrower will, or will permit any Subsidiary to, directly
or indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Borrowers represent
and warrant that Schedule 5.14 lists all of the Deposit Accounts and Securities
Accounts of each Borrower as of the Closing Date. The provisions of this
Section requiring Deposit Account Control Agreements shall not apply to Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrowers’ employees and identified to
Agent by Borrowers as such; provided, however, that at all times that any
Obligations or Affiliated Obligations remain outstanding, Borrower shall
maintain one or more separate Deposit Accounts to hold any and all amounts to be
used for payroll, payroll taxes and other employee wage and benefit payments,
and shall not commingle any monies allocated for such purposes with funds in any
other Deposit Account.

 

Section 5.15         Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

58

 

 

Section 5.16         Agreements Regarding Receivables. No Borrower may backdate,
postdate or redate any of its invoices. No Borrower may make any sales on
extended dating or credit terms beyond that which is customary in Borrower’s
industry, consented to in advance by Agent, or in the Ordinary Course of
Business. In addition to the Borrowing Base Certificate to be delivered in
accordance with this Agreement, Borrower Representative shall promptly notify
Agent upon any Borrower’s learning thereof, in the event any Eligible Account
becomes ineligible for any reason, other than the aging of such Account, and of
the reasons for such ineligibility. Borrower Representative shall also promptly
notify Agent of all material disputes and claims with respect to any of
Borrower’s Accounts, and Borrower will settle or adjust such material disputes
and claims at no expense to Agent; provided, however, that no Borrower may,
without Agent’s consent, (a) grant any discount, credit or allowance in respect
of its Accounts (i) which is outside the ordinary course of business, and (ii)
which discount, credit or allowance exceeds an amount equal to $100,000 in the
aggregate with respect to any individual Account; or (b) grant any extension,
compromise or settlement to any customer or account debtor with respect to any
then Eligible Account. Nothing permitted by this Section 5.16, however, may be
construed to alter in any the criteria set forth in the definitions of Eligible
Accounts and Eligible Inventory provided in Section 1.1.

 

Article 6 - FINANCIAL COVENANTS

 

Section 6.1           Additional Defined Terms. The following additional
definitions are hereby appended to Section 1.1 of this Agreement:

 

“Acquisition” means (a) the purchase or other acquisition by a Person of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person of all or substantially all of
the Equity Interests of any other Person.

 

“Adjusted EBITDA” means EBITDA plus any expenses relating to Acquisitions
through the end of Fiscal Year 2015, plus severance payments and other costs
relating to permanent headcount reductions, all as determined by GAAP.

 

“EBITDA” shall mean Net Income, minus extraordinary gains, interest income,
non-operating income, non-cash income and income tax benefits and decreases in
any change in LIFO or any other inventory reserves, plus non-cash extraordinary
losses (including non-cash expenses with respect to stock option and stock based
employee compensation programs), Interest Expense, income taxes, depreciation
and amortization and increases in any change in LIFO reserves for such period,
in each case, determined on a consolidated basis in accordance with GAAP.

 

59

 

 

“Fixed Charge Coverage Ratio” means, with respect to the Borrowers and their
Subsidiaries for any period, the ratio of (i) Adjusted EBITDA for such period,
plus (a) cash received during such period for Equity Interests so long as such
cash is used as working capital and such cash is not received more than two
times in any trailing-twelve-months period, minus (b) Non-Financed Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, minus (c) cash taxes paid during such period, to
the extent greater than zero, and minus (d) Permitted Distributions under clause
(d) of the definition of that term, to (ii) Fixed Charges for such period.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Borrowers and their Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) cash Interest Expense
paid during such period (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense), (b) principal payments
paid in cash in respect of Debt paid during such period, including cash payments
with respect to Capital Leases, but excluding principal payments made on the
Revolving Loans, and (c) all Permitted Distributions (other than Permitted
Distributions under clause (d) of the definition of that term) and other
distributions paid in cash during such period.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Non-Financed Capital Expenditures” means Capital Expenditures not financed by
the seller of the capital asset or by a third party lender.

 

“Net Income “shall mean the consolidated net income (or loss) of the Borrowers
and their Subsidiaries for the period in question, after giving effect to
deduction for provision for all operating expenses, all taxes and reserves
(including reserves for deferred taxes) and all other proper deductions, all
determined in accordance with GAAP; provided, however, that for purposes of
calculating Net Income, there shall be excluded and no effect shall be given to
(a) one-time extraordinary income items, as determined in accordance with GAAP,
and (b) any Net Income attributable to any Subsidiary to the extent that any
Borrower (or any Subsidiary through which such Borrower owns the subject
Subsidiary) is prohibited (bylaw, contract minority ownership rights or
otherwise) from receiving a distribution of such Net Income from such
Subsidiary.

 

“Total Funded Debt” shall mean, at any date of determination, all Debt of the
Borrowers and their Subsidiaries for borrowed money, purchase money Debt,
installment sale obligations, Capital Lease obligations, Contingent Obligations
of the Borrowers and their Subsidiaries, and all other obligations evidenced by
notes or bonds, all of the foregoing as determined on a consolidated basis in
accordance with GAAP.

 

60

 

 

Section 6.2           Minimum Adjusted EBITDA. Commencing with the fiscal
quarter ending March 31, 2015 and until such time as all Obligations are paid,
satisfied and discharged in full, the Borrowers shall not, as of the end of any
measurement period set forth below, permit the Adjusted EBITDA for such
measurement period to be less than the amount set forth in the table below
opposite such measurement period; provided that (i) commencing with the first
fiscal quarter ending 6 months after the earlier of the consummation of the
Target 1 Acquisition or the Target 2 Acquisition, compliance shall no longer be
required with respect to the financial covenant in this Section 6.2 and (ii) if
neither the Target 1 Acquisition nor the Target 2 Acquisition have been
consummated on or prior to June 30, 2015, the Agent shall have the right to
require the Borrowers to continue to comply with the financial covenant in this
Section 6.2 for such future periods and at such covenant levels as the Agent may
reasonably require.

 

Measurement Period  Minimum Adjusted EBITDA  January 1, 2015 to March 31, 2015 
$-2,500,000  January 1, 2015 to June 30, 2015  $-1,750,000  July 1, 2015 to
September 30, 2015  $2,000,000  July 1, 2015 to December 31, 2015  $4,500,000 

 

Section 6.3           Fixed Charge Coverage Ratio. Commencing 6 months after the
earlier of the consummation of the Target 1 Acquisition or Target 2 Acquisition
(but in no event earlier than September 30, 2015) and until such time as all
Obligations are paid, satisfied and discharged in full, the Borrowers shall not,
as of the end of any month, permit the Fixed Charge Coverage Ratio for the
period of trailing twelve months most recently ended on or prior to such date to
be less than 1.15x. Notwithstanding the foregoing, it is hereby agreed that (i)
the applicable measurement period for the month ending September 30, 2015 shall
be from July 1, 2015 to September 30, 2015 (trailing three Months or T3M), (ii)
the applicable measurement period for the month ending October 31, 2015 will be
T4M, (iii) the applicable measurement period for the month ending November 30,
2015 will be T5M, and (iv) the applicable measurement periods shall so continue
until T12M is achieved.

 

Section 6.4           Total Funded Debt to Adjusted EBITDA Ratio. Commencing
with the fiscal quarter ending March 31, 2016 and until such time as all
Obligations are paid, satisfied and discharged in full, the Companies shall not,
as of the end of any fiscal quarter, permit the applicable ratio set forth in
the table below to exceed the amount set forth therein:

 

61

 

 

If as of the end of any fiscal quarter: Both the Target 1 Acquisition and the
Target 2 Acquisition have been consummated

(x) the Target 1 Acquisition and the Target 2 Acquisition have not been
consummated or (y) only Target 2 Acquisition has been consummated

 

Applicable Ratio: (A) Total Funded Debt (calculated without giving effect to any
Indebtedness that is subordinate both to the Obligations and to the Penta Debt)
to (B) Adjusted EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to exceed 4.0x

(A) Total Funded Debt (calculated without giving effect to the Little Harbor
Debt) to (B) Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date to exceed 4.0x

 

  

For the purposes of this Section 6.4, Adjusted EBITDA (1) for the measurement
period ending on March 31, 2016, shall equal the Adjusted EBITDA for the fiscal
quarter ending March 31, 2016 multiplied by 4, (2) for the measurement period
ending on June 30, 2016, shall equal the sum of Adjusted EBITDA for the fiscal
quarters ending March 31, 2016 and June 30, 2016, multiplied by 2 and (3) for
the measurement period ending on September 30, 2016, shall equal the sum of the
Adjusted EBITDA for the fiscal quarters ending March 31, 2016, June 30, 2016 and
September 30, 2016, multiplied by 4 and divided by 3.

 

62

 

 

Section 6.5           Evidence of Compliance. Borrowers shall furnish to Agent,
together with the financial reporting required of Borrowers in Section 4.1
hereof, a Compliance Certificate as evidence of Borrowers’ compliance with the
covenants in this Article and evidence that no Event of Default specified in
this Article has occurred. The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form approved by Agent, detailing
Borrowers’ calculations, and (b) if requested by Agent, back-up documentation
(including, without limitation, invoices, receipts and other evidence of costs
incurred during such quarter as Agent shall reasonably require) evidencing the
propriety of the calculations.

 

Article 7 - CONDITIONS

 

Section 7.1           Conditions to Closing. The obligation of each Lender to
make the initial Loans on the Closing Date shall be subject to the receipt by
Agent of each agreement, document and instrument set forth on the closing
checklist prepared by Agent or its counsel, each in form and substance
satisfactory to Agent, and such other closing deliverables reasonably requested
by Agent and Lenders, and to the satisfaction of the following conditions
precedent, each to the satisfaction of Agent and Lenders and their respective
counsel in their sole discretion:

 

(a)          evidence of the consummation of the transactions (other than the
funding of the Loan and the closing of any acquisition for which the proceeds of
the Loan are purchase money) contemplated by the Operative Documents including,
without limitation, the funding of any and all investments contemplated by the
Operative Documents and the Subordinated Debt Documents;

 

(b)          the payment of all fees, expenses and other amounts due and payable
under each Financing Document;

 

(c)          since September 30, 2014, the absence of any material adverse
change in any aspect of the business, operations, properties, prospects or
condition (financial or otherwise) of any Credit Party or any seller of any
assets or business to be purchased by any Borrower contemporaneous with the
Closing Date, or any event or condition which could reasonably be expected to
result in such a material adverse change;

 

(d)          the receipt of the initial Borrowing Base Certificate, prepared as
of the Closing Date; and

 

(e)          the Borrowers shall close a transaction with JL-BBNC Mezz Utah, LLC
for a loan of no less than $5,000,000 that is subordinated pursuant to the
Subordination Agreement (JL-BBNC).

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

63

 

 

Section 7.2           Conditions to Each Loan. The obligation of the Lenders to
make a Loan or an advance in respect of any Loan, is subject to the satisfaction
of the following additional conditions:

 

(a)          in the case of any borrowing of a Revolving Loan, receipt by Agent
of a Notice of Borrowing (or telephonic notice if permitted by this Agreement)
and updated Borrowing Base Certificate;

 

(b)          the fact that, immediately after such borrowing and after
application of the proceeds thereof or after such issuance, the Revolving Loan
Outstandings will not exceed the Revolving Loan Limit;

 

(c)          the fact that, immediately before and after such advance or
issuance, no Default or Event of Default shall have occurred and be continuing;

 

(d)          the fact that the representations and warranties of each Credit
Party contained in the Financing Documents shall be true, correct and complete
on and as of the date of such borrowing or issuance, except to the extent that
any such representation or warranty relates to a specific date in which case
such representation or warranty shall be true and correct as of such earlier
date; and

 

(e)          the fact that no adverse change in the condition (financial or
otherwise), properties, business, prospects, or operations of Borrowers or any
other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement.

 

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).

 

64

 

 

Section 7.3           Searches. Before the Closing Date, and thereafter (as and
when determined by Agent in its good faith discretion), Agent shall have the
right to perform, all at Borrowers’ expense, the searches described in clauses
(a), (b), and (c) below against Borrowers and any other Credit Party, the
results of which are to be consistent with Borrowers’ representations and
warranties under this Agreement and the satisfactory results of which shall be a
condition precedent to all advances of Loan proceeds: (a) UCC searches with the
Secretary of State of the jurisdiction in which the applicable Person is
organized; (b) judgment, pending litigation, federal tax lien, personal property
tax lien, and corporate and partnership tax lien searches, in each jurisdiction
searched under clause (a) above; and (c) searches of applicable corporate,
limited liability company, partnership and related records to confirm the
continued existence, organization and good standing of the applicable Person and
the exact legal name under which such Person is organized.

 

Section 7.4           Post Closing Requirements. Borrowers shall complete each
of the post closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.

 

Article 8 - [RESERVED]

 

Article 9 - SECURITY AGREEMENT

 

Section 9.1           Generally. As security for the payment and performance of
the Obligations, and for the payment and performance of all obligations under
the Affiliated Financing Documents (if any) and without limiting any other grant
of a Lien and security interest in any Security Document, Borrowers hereby
assign and grant to Agent, for the benefit of itself and Lenders, a continuing
first (except with respect to equipment covered by the Essex Lease) priority
Lien on and security interest in, upon, and to the personal property set forth
on Schedule 9.1 attached hereto and made a part hereof. In addition, Agent
agrees that its Liens on the Borrowers’ titled motor vehicles need not be
perfected unless the Agent so requests after the Closing Date.

 

Section 9.2           Representations and Warranties and Covenants Relating to
Collateral.

 

(a)          Schedule 9.2 sets forth (i) each chief executive office and
principal place of business of each Borrower and each of their respective
Subsidiaries, and (ii) all of the addresses (including all warehouses) at which
any of the Collateral is located and/or books and records of Borrowers regarding
any of the Collateral are kept, which such Schedule 9.2 indicates in each case
which Borrower(s) have Collateral and/or books and records located at such
address, and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

 

65

 

 

(b)          Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.19 with respect to any rights of any Borrower as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.

 

(c)          As of the Closing Date, no Borrower has any ownership interest in
any Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Borrower disclosed on
Schedule 3.4 and investments disclosed on Schedule 5.7) and Borrowers shall give
notice to Agent promptly (but in any event not later than the delivery by
Borrowers of the next Compliance Certificate required pursuant to Section 4.1
above) upon the acquisition by any Borrower of any such Chattel Paper, letter of
credit rights, commercial tort claims, Instruments, documents, investment
property. No Person other than Agent, any Lender (if applicable), or (if
consented to by Agent) a lender holding Subordinated Debt, has “control” (as
defined in Article 9 of the UCC) over any Deposit Account, investment property
(including Securities Accounts and commodities account), letter of credit rights
or electronic chattel paper in which any Borrower has any interest (except for
such control arising by operation of law in favor of any bank or securities
intermediary or commodities intermediary with whom any Deposit Account,
Securities Account or commodities account of Borrowers is maintained).

 

(d)          Borrowers shall not, and shall not permit any Credit Party to, take
any of the following actions or make any of the following changes unless
Borrowers have given at least thirty (30) days prior written notice to Agent of
Borrowers’ intention to take any such action (which such written notice shall
include an updated version of any Schedule impacted by such change) and have
executed any and all documents, instruments and agreements and taken any other
actions which Agent may request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral: (i) change the legal name or organizational identification number of
any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.

 

66

 

 

(e)          Borrowers shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor, or allow
any credit or discount thereon (other than adjustments, settlements,
compromises, credits and discounts in the Ordinary Course of Business agreed to
by Borrowers prior to the existence of a Default or Event of Default) without
the prior written consent of Agent. Without limiting the generality of this
Agreement or any other provisions of any of the Financing Documents relating to
the rights of Agent after the occurrence and during the continuance of an Event
of Default, Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default to: (i) exercise the rights of
Borrowers with respect to the obligation of any Account Debtor to make payment
or otherwise render performance to Borrowers and with respect to any property
that secures the obligations of any Account Debtor or any other Person obligated
on the Collateral, and (ii) adjust, settle or compromise the amount or payment
of such Accounts.

 

(f)           Without limiting the generality of Sections 9.2(c) and 9.2(e):

 

(i)          Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents owned by any Borrower and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrowers shall provide Agent with “control” (as defined in Article 9 of the
UCC) of all electronic Chattel Paper owned by any Borrower and constituting part
of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Borrowers will mark conspicuously all such
Chattel Paper and all such Instruments and documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents.
Borrowers shall comply with all the provisions of Section 5.14 with respect to
the Deposit Accounts and Securities Accounts of Borrowers.

 

(ii)         Borrowers shall deliver to Agent all letters of credit on which any
Borrower is the beneficiary and which give rise to letter of credit rights owned
by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent. Borrowers shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner acceptable
to Agent.

 

(iii)        Borrowers shall promptly advise Agent upon any Borrower becoming
aware that it has any interests in any commercial tort claim that constitutes
part of the Collateral, which such notice shall include descriptions of the
events and circumstances giving rise to such commercial tort claim and the dates
such events and circumstances occurred, the potential defendants with respect
such commercial tort claim and any court proceedings that have been instituted
with respect to such commercial tort claims, and Borrowers shall, with respect
to any such commercial tort claim, execute and deliver to Agent such documents
as Agent shall request to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to any such commercial tort claim.

 

67

 

 

(iv)        Except for Accounts and Inventory in an aggregate amount of $50,000,
no Accounts or Inventory or other Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of Borrowers’
agents or processors without prior written notice to Agent and the receipt by
Agent, if Agent has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) satisfactory to Agent prior to the
commencement of such possession or control. Borrower has notified Agent that
Inventory is currently located at the locations set forth on Schedule 9.2.
Borrowers shall, upon the request of Agent, notify any such warehouse,
consignee, bailee, agent or processor of the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents,
instruct such Person to hold all such Collateral for Agent’s account subject to
Agent’s instructions and shall obtain an acknowledgement from such Person that
such Person holds the Collateral for Agent’s benefit.

 

(v)         Borrowers shall cause all equipment and other tangible Personal
Property other than Inventory to be maintained and preserved in the same
condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Agent, Borrowers shall promptly deliver to Agent
any and all certificates of title, applications for title or similar evidence of
ownership of all such tangible Personal Property and shall cause Agent to be
named as lienholder on any such certificate of title or other evidence of
ownership. Borrowers shall not permit any such tangible Personal Property to
become fixtures to real estate unless such real estate is subject to a Lien in
favor of Agent.

 

(vi)        Each Borrower hereby authorizes Agent to file without the signature
of such Borrower one or more UCC financing statements relating to liens on
personal property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral. Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

(vii)       As of the Closing Date, no Borrower holds, and after the Closing
Date Borrowers shall promptly notify Agent in writing upon creation or
acquisition by any Borrower of, any Collateral which constitutes a claim against
any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law. Upon the request of Agent, Borrowers shall take such steps as
may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

 

68

 

 

(viii)      Borrowers shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

 

Article 10 - EVENTS OF DEFAULT

 

Section 10.1        Events of Default. For purposes of the Financing Documents,
the occurrence of any of the following conditions and/or events, whether
voluntary or involuntary, by operation of law or otherwise, shall constitute an
“Event of Default”:

 

(a)          (i) any Borrower shall fail to pay when due any principal,
interest, premium or fee under any Financing Document or any other amount
payable under any Financing Document, (ii) there shall occur any default in the
performance of or compliance with any of the following sections of this
Agreement: Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6 and
Article 5, or (iii) there shall occur any default in the performance of or
compliance with Section 4.1 and/or Article 6 of this Agreement and Borrower
Representative has received written notice from Agent or Required Lenders of
such default;

 

(b)          any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(15) Business Days after the earlier of (i) receipt by Borrower Representative
of notice from Agent or Required Lenders of such default, or (ii) actual
knowledge of any Borrower or any other Credit Party of such default;

 

(c)          any representation, warranty, certification or statement made by
any Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

(d)          (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loans) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of $250,000 (or any
amount, solely with respect to Swap Contracts) or having an aggregate principal
amount in excess of $250,000 (or any amount, solely with respect to Swap
Contracts) to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

 

69

 

 

(e)          any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(f)          an involuntary case or other proceeding shall be commenced against
any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against any
Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

 

(g)          (i) institution of any steps by any Person to terminate a Pension
Plan if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$250,000, (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code or an event occurs that could reasonably be expected to give
rise to a Lien under Section 4068 of ERISA, or (iii) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Plans as a result of
such withdrawal (including any outstanding withdrawal liability that any Credit
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000;

 

(h)          one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $250,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

 

70

 

 

(i)           any Lien created by any of the Security Documents shall at any
time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby, subject to no prior or equal Lien except
Permitted Liens, or any Credit Party shall so assert;

 

(j)          the institution by any Governmental Authority of criminal
proceedings against any Credit Party;

 

(k)          a default or event of default occurs under any Guarantee of any
portion of the Obligations;

 

(l)           any Borrower makes any payment on account of any Debt that has
been subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

 

(m)          if any Borrower is or becomes an entity whose equity is registered
with the SEC, and/or is publicly traded on and/or registered with a public
securities exchange, such Borrower’s equity fails to remain registered with the
SEC, and/or such equity fails to remain publicly traded on and registered with a
public securities exchange;

 

(n)          the occurrence of any fact, event or circumstance that could
reasonably be expected to result in a Material Adverse Effect, if such default
shall have continued unremedied for a period of ten (10) days after written
notice from Agent;

 

(o)          [Reserved]; or

 

(p)          there shall occur any default or event of default under the
Affiliated Financing Documents.

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

71

 

 

Section 10.2        Acceleration and Suspension or Termination of Revolving Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

 

Section 10.3        UCC Remedies.

 

(a)          Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:

 

(i)          the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;

 

(ii)         the right to (by its own means or with judicial assistance) enter
any of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

 

(iii)        the right to require Borrowers at Borrowers’ expense to assemble
all or any part of the Collateral and make it available to Agent at any place
designated by Lender;

 

(iv)        the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Agent and to receive and
open all mail addressed to any Borrower; and/or

 

72

 

 

(v)         the right to enforce Borrowers’ rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities that are Account Debtors, all of
which contacts Borrowers hereby irrevocably authorize.

 

(b)          Each Borrower agrees that a notice received by it at least ten (10)
days before the time of any intended public sale, or the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Agent without prior notice to Borrowers. At any sale or disposition of
Collateral, Agent may (to the extent permitted by applicable law) purchase all
or any part of the Collateral, free from any right of redemption by Borrowers,
which right is hereby waived and released to the full extent permitted by
applicable law. Each Borrower covenants and agrees not to interfere with or
impose any obstacle to Agent’s exercise of its rights and remedies with respect
to the Collateral. Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. Agent may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Agent may sell the Collateral
without giving any warranties as to the Collateral. Agent may specifically
disclaim any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. If Agent sells any of the Collateral upon credit, Borrowers will be
credited only with payments actually made by the purchaser, received by Agent
and applied to the indebtedness of the purchaser. In the event the purchaser
fails to pay for the Collateral, Agent may resell the Collateral and Borrowers
shall be credited with the proceeds of the sale. Borrowers shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Obligations.

 

(c)          Without restricting the generality of the foregoing and for the
purposes aforesaid, each Borrower hereby appoints and constitutes Agent its
lawful attorney-in-fact with full power of substitution in the Collateral, upon
the occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower is required to take under the
terms of this Agreement or the other Financing Documents; it being understood
and agreed that this power of attorney in this subsection (c) shall be a power
coupled with an interest and cannot be revoked.

 

73

 

 

(d)          Agent and each Lender is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrowers’ labels,
mask works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent’s exercise of its rights under this Article,
Borrowers’ rights under all licenses (whether as licensor or licensee) and all
franchise agreements inure to Agent’s and each Lender’s benefit.

 

Section 10.4        [Reserved]

 

Section 10.5        Default Rate of Interest. At the election of Agent or
Required Lenders, after the occurrence of an Event of Default and for so long as
it continues, the Loans and other Obligations shall bear interest at rates that
are four percent (4.0%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

 

Section 10.6        Setoff Rights. During the continuance of any Event of
Default, each Lender is hereby authorized by each Borrower at any time or from
time to time, with reasonably prompt subsequent notice to such Borrower (any
prior or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent. Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

Section 10.7        Application of Proceeds.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, each Borrower irrevocably waives the right to direct the application of
any and all payments at any time or times thereafter received by Agent from or
on behalf of such Borrower or any Guarantor of all or any part of the
Obligations, and, as between Borrowers on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent.

 

74

 

 

(b)          Following the occurrence and continuance of an Event of Default,
but absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Agent shall apply any and all payments received by Agent in respect
of the Obligations, and any and all proceeds of Collateral received by Agent, in
the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; fifth to any other indebtedness or obligations of
Borrowers owing to Agent or any Lender under the Financing Documents; and sixth,
to the Obligations owing to any Eligible Swap Counterparty in respect of any
Swap Contracts. Any balance remaining shall be delivered to Borrowers or to
whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. In carrying out the foregoing, (y) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

 

Section 10.8        Waivers.

 

(a)          Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives:
(i) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents,
the Notes or any other notes, commercial paper, accounts, contracts, documents,
Instruments, Chattel Paper and Guarantees at any time held by Lenders on which
any Borrower may in any way be liable, and hereby ratifies and confirms whatever
Lenders may do in this regard; (ii) all rights to notice and a hearing prior to
Agent’s or any Lender’s taking possession or control of, or to Agent’s or any
Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

 

75

 

 

(b)          Each Borrower for itself and all its successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

 

(c)           To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loans or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)          Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and Lenders shall not be subject to any
“one action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

76

 

 

(e)          Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

 

(f)           To the fullest extent permitted by law, each Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to any Credit Party
which would require the separate sale of any of the Collateral or require Agent
or Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

 

Section 10.9        Injunctive Relief. The parties acknowledge and agree that,
in the event of a breach or threatened repudiation of any Credit Party’s
obligations under any Financing Documents, Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein.
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened repudiation of any
provision of this Agreement. Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief. By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section as if this Section were a
part of each Financing Document executed by such Credit Party.

 

Section 10.10      Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

 

77

 

 

Section 10.11      Enforcement by Agent. Notwithstanding anything to the
contrary contained in this Agreement or in any other Financing Document, the
authority to enforce rights and remedies hereunder and under the other Financing
Documents against the Credit Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Agent in accordance with
Article 10 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (c) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Financing Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.6 (Setoff Rights), or
(c) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under the Bankruptcy Code or any similar statute; and provided, further, that if
at any time there is no Person acting as Agent hereunder and under the other
Financing Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Article 10 (Remedies) and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.

 

Article 11 - AGENT

 

Section 11.1        Appointment and Authorization. Each Lender hereby
irrevocably appoints and authorizes Agent to enter into each of the Financing
Documents to which it is a party (other than this Agreement) on its behalf and
to take such actions as Agent on its behalf and to exercise such powers under
the Financing Documents as are delegated to Agent by the terms thereof, together
with all such powers as are reasonably incidental thereto. Subject to the terms
of Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents or employees.

 

78

 

 

Section 11.2        Agent and Affiliates. Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

 

Section 11.3        Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

 

Section 11.4        Consultation with Experts. Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

Section 11.5        Liability of Agent. Neither Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or not taken by it in connection with the Financing Documents, except that Agent
shall be liable with respect to its specific duties set forth hereunder but only
to the extent of its own gross negligence or willful misconduct in the discharge
thereof as determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement, warranty or representation made in connection with
any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party. Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or electronic transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties. Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

 

Section 11.6         Indemnification. Each Lender shall, in accordance with its
Pro Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

 

79

 

 

Section 11.7        Right to Request and Act on Instructions. Agent may at any
time request instructions from Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Financing Documents Agent
is permitted or desires to take or to grant, and if such instructions are
promptly requested, Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Agent shall have no obligation to take
any action if it believes, in good faith, that such action would violate
applicable Law or exposes Agent to any liability for which it has not received
satisfactory indemnification in accordance with the provisions of Section 11.6.

 

Section 11.8        Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

 

Section 11.9        Collateral Matters. Lenders irrevocably authorize Agent, at
its option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Loan Commitment
and payment in full of all Obligations; or (ii) constituting property sold or
disposed of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Financing Documents); and (b) subordinate any Lien granted to
or held by Agent under any Security Document to a Permitted Lien that is allowed
to have priority over the Liens granted to or held by Agent pursuant to the
definition of “Permitted Liens”. Upon request by Agent at any time, Lenders will
confirm Agent’s authority to release and/or subordinate particular types or
items of Collateral pursuant to this Section 11.9.

 

80

 

 

Section 11.10      Agency for Perfection. Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Agent) obtain possession or control of any such assets, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor,
shall deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

 

Section 11.11      Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. Agent will notify each Lender of its receipt of any such
notice. Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

 

Section 11.12      Assignment by Agent; Resignation of Agent; Successor Agent.

 

(a)          Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers. Following any such assignment,
Agent shall give notice to the Lenders and Borrowers. An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.

 

(b)          Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph; provided, however, that while there is no
Agent, the Required Lenders may act on behalf of all Lenders under the Financing
Documents to the same extent that the Agent could do so.

 

81

 

 

(c)          Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to
subsection (b) above, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.

 

Section 11.13      Payment and Sharing of Payment.

 

(a)          Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

 

(i)          Agent shall have the right, on behalf of Revolving Lenders to
disburse funds to Borrowers for all Revolving Loans requested or deemed
requested by Borrowers pursuant to the terms of this Agreement. Agent shall be
conclusively entitled to assume, for purposes of the preceding sentence, that
each Revolving Lender, other than any Non-Funding Lenders, will fund its Pro
Rata Share of all Revolving Loans requested by Borrowers. Each Revolving Lender
shall reimburse Agent on demand, in accordance with the provisions of the
immediately following paragraph, for all funds disbursed on its behalf by Agent
pursuant to the first sentence of this clause (i), or if Agent so requests, each
Revolving Lender will remit to Agent its Pro Rata Share of any Revolving Loan
before Agent disburses the same to a Borrower. If Agent elects to require that
each Revolving Lender make funds available to Agent, prior to a disbursement by
Agent to a Borrower, Agent shall advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of such Revolving Lender’s Pro Rata Share of
the Revolving Loan requested by such Borrower no later than noon (Eastern time)
on the date of funding of such Revolving Loan, and each such Revolving Lender
shall pay Agent on such date such Revolving Lender’s Pro Rata Share of such
requested Revolving Loan, in same day funds, by wire transfer to the Payment
Account, or such other account as may be identified by Agent to Revolving
Lenders from time to time. If any Lender fails to pay the amount of its Pro Rata
Share of any funds advanced by Agent pursuant to the first sentence of this
clause (i) within one (1) Business Day after Agent’s demand, Agent shall
promptly notify Borrower Representative, and Borrowers shall immediately repay
such amount to Agent. Any repayment required by Borrowers pursuant to this
Section 11.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to a Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving Loans.
Nothing in this Section 11.13 or elsewhere in this Agreement or the other
Financing Documents shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or any Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

82

 

 

(ii)         On a Business Day of each week as selected from time to time by
Agent, or more frequently (including daily), if Agent so elects (each such day
being a “Settlement Date”), Agent will advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of each such Revolving Lender’s
percentage interest of the Revolving Loan balance as of the close of business of
the Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

 

(iii)        On each Settlement Date, Agent shall advise each Revolving Lender
by telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

 

(iv)        On the Closing Date, Agent, on behalf of Lenders, may elect to
advance to Borrowers the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers in a
timely manner on such date. If Agent elects to advance the initial Loans to
Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Closing Date on each Lender’s Pro Rata Share of such Loans unless
Agent receives such Lender’s Pro Rata Share of such Loans before 3:00 p.m.
(Eastern time) on the Closing Date.

 

(v)         It is understood that for purposes of advances to Borrowers made
pursuant to this Section 11.13, Agent will be using the funds of Agent, and
pending settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

 

83

 

 

(vi)        The provisions of this Section 11.13(a) shall be deemed to be
binding upon Agent and Lenders notwithstanding the occurrence of any Default or
Event of Default, or any insolvency or bankruptcy proceeding pertaining to any
Borrower or any other Credit Party.

 

(b)          Return of Payments.

 

(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

 

(ii)         If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

 

(c)          Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

 

(d)          Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Section 2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to
the other provisions of this Section 11.13, such Lender shall purchase from the
other Lenders such participations in extensions of credit made by such other
Lenders (without recourse, representation or warranty) as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter required to be returned or
otherwise recovered from such purchasing Lender, such portion of such purchase
shall be rescinded and each Lender which has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such return or recovery, without interest. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this clause (d) may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 10.6) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation). If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (d) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
clause (d) to share in the benefits of any recovery on such secured claim.

 

84

 

 

Section 11.14      Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense. Agent is further authorized by Borrowers and
the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

 

Section 11.15      [Reserved].

 

Section 11.16      Amendments and Waivers.

 

(a)          No provision of this Agreement or any other Financing Document may
be materially amended, waived or otherwise modified unless such amendment,
waiver or other modification is in writing and is signed or otherwise approved
by Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b).

 

(b)          In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

 

(i)          if any amendment, waiver or other modification would increase a
Lender’s funding obligations in respect of any Loan, by such Lender; and/or

 

(ii)         if the rights or duties of Agent are affected thereby, by Agent;

 

85

 

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be provided in this Agreement or the other
Financing Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 11.16(b) or the
definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment, ,
Revolving Loan Commitment Amount, , Revolving Loan Commitment Percentage, or
that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder. It is hereby understood
and agreed that all Lenders shall be deemed directly affected by an amendment,
waiver or other modification of the type described in the preceding clauses (C),
(D), (E), (F) and (G) of the preceding sentence.

 

Section 11.17      Assignments and Participations.

 

(a)          Assignments.

 

(i)          Any Lender may at any time assign to one or more Eligible Assignees
all or any portion of such Lender’s Loan together with all related obligations
of such Lender hereunder. Except as Agent may otherwise agree, the amount of any
such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

 

(ii)         From and after the date on which the conditions described above
have been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, the assigning Lender
shall return to Borrower Representative any prior Note held by it.

 

86

 

 

(iii)        Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at its offices located in Bethesda, Maryland a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of each Lender, and the commitments of, and principal amount
of the Loan owing to, such Lender pursuant to the terms hereof. The entries in
such register shall be conclusive, and Borrower, Agent and Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by Borrower and
any Lender, at any reasonable time upon reasonable prior notice to Agent.

 

(iv)        Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(v)         Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of Loan via an electronic settlement
system acceptable to Agent as designated in writing from time to time to the
Lenders by Agent (the “Settlement Service”). At any time when the Agent elects,
in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service. With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the Loan
shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

87

 

 

(b)          Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender. Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

 

(c)          Replacement of Lenders. Within thirty (30) days after: (i) receipt
by Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, the Agent, of such Person’s intention to
obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for
such Lender, which Replacement Lender shall be an Eligible Assignee and, in the
event the Replacement Lender is to replace an Affected Lender described in the
preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Borrowers or Agent, as applicable, obtains a Replacement Lender
within ninety (90) days following notice of its intention to do so, the Affected
Lender shall sell, at par, and assign all of its Loan and funding commitments
hereunder to such Replacement Lender in accordance with the procedures set forth
in Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.

 

88

 

 

(d)          Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

 

Section 11.18      Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.

 

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions. Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of such notice or acknowledged in
writing to each of Agent the satisfaction of the condition(s) specified in such
notice, or Required Lenders waive the conditions to the funding of such Loans
giving rise to such notice by Non-Funding Lender. Each Non-Funding Lender shall
remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loans Outstanding in excess of $0; provided,
however, that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:

 

89

 

 

(a)          For purposes of determining the Pro Rata Share of each Revolving
Lender under clause (c) of the definition of such term, each Non-Funding Lender
shall be deemed to have a Revolving Loan Commitment Amount as in effect
immediately before such Lender became a Non-Funding Lender.

 

(b)          Except as provided in clause (a) above, the Revolving Loan
Commitment Amount of each Non-Funding Lender shall be deemed to be $0.

 

(c)          The Revolving Loan Commitment at any date of determination during
such period shall be deemed to be equal to the sum of (i) the aggregate
Revolving Loan Commitment Amounts of all Lenders, other than the Non-Funding
Lenders as of such date plus (ii) the aggregate Revolving Loan Outstandings of
all Non-Funding Lenders as of such date.

 

(d)          Agent shall have no right to make or disburse Revolving Loans for
the account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay
interest, fees, expenses and other charges of any Credit Party.

 

(e)          To the extent that Agent applies proceeds of Collateral or other
payments received by Agent to repayment of Revolving Loans pursuant to
Section 10.7, such payments and proceeds shall be applied first in respect of
Revolving Loans made at the time any Non-Funding Lenders exist, and second in
respect of all other outstanding Revolving Loans.

 

Section 11.19     Buy-Out Upon Refinancing. MCF shall have the right to purchase
from the other Lenders all of their respective interests in the Loan at par in
connection with any refinancing of the Loan upon one or more new economic terms,
but which refinancing is structured as an amendment and restatement of the Loan
rather than a payoff of the Loan.

 

Section 11.20      Definitions. As used in this Article 11, the following terms
have the following meanings:

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

90

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) ”Eligible
Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Revolving Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

91

 

 

Section 11.21      Authority to Execute. Without implying any limitation on the
other provisions of this Agreement, the Lenders hereby authorize the Agent to
enter into the Subordination Agreements, including, but not limited to, the
Subordination Agreement (JL-BBNC), the Subordination Agreement (Little Harbor)
and the Subordination Agreement (Penta).

 

Article 12 - MISCELLANEOUS

 

Section 12.1        Survival. All agreements, representations and warranties
made herein and in every other Financing Document shall survive the execution
and delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Section 2.9 and Articles 11 and 12 shall
survive the payment of the Obligations (both with respect to any Lender and all
Lenders collectively) and any termination of this Agreement and any judgment
with respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.

 

Section 12.2        No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

 

Section 12.3        Notices.

 

(a)          All notices, requests and other communications to any party
hereunder shall be in writing and shall be given to such party at its address or
e-mail address set forth on the signature pages hereof (or, in the case of any
such Lender who becomes a Lender after the date hereof, in an assignment
agreement or in a notice delivered to Borrower Representative and Agent by the
assignee Lender forthwith upon such assignment) or at such other address e-mail
address as such party may hereafter specify for the purpose by notice to Agent
and Borrower Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by email, when such notice is
transmitted to the email address and is followed by copy of such notice sent on
the same day by prepaid overnight courier, or (ii) if given by mail, prepaid
overnight courier or any other means, when received or when receipt is refused
at the applicable address specified by this Section 12.3(a).

 

92

 

 

(b)          Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent that it is
incapable of receiving notices by electronic communication. The Agent or
Borrower Representative may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.

 

(c)          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4        Severability. In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5       Headings. Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

 

Section 12.6        Confidentiality.

 

(a)          [Reserved].

 

(b)          The Agent and each Lender acknowledge that US securities laws
prohibit any Person who has received from an issuer any material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities. As a result of the Borrowers’ providing certain of the financial
information required by this Agreement to the Agent and the Lenders, the Agent
and the Lenders may be in possession of material, non-public information
pertaining to the Borrowers. Accordingly, the Agent and each Lender agree not to
(i) communicate any of such information to any other Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell any of the Parent’s securities and (ii) purchase or sell any of the
Parent’s Securities unless and until such information has been publicly
disclosed by the Parent.

 

93

 

 

(c)          In addition to the obligation set forth in Section 12.6(b), Agent
and each Lender shall hold all non-public information regarding the Credit
Parties and their respective businesses identified as such by Borrowers and
obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, provided, however, that any such Persons are
bound by obligations of confidentiality, (ii) to prospective transferees or
purchasers of any interest in the Loans, the Agent or a Lender, provided,
however, that any such Persons are bound by obligations of confidentiality,
(iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection with the
examination, audit or similar investigation of such Person, and (v) to a Person
that is a trustee, investment advisor, collateral manager, servicer, noteholder
or secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans.
Confidential information shall not include information that either: (y) is in
the public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.

 

Section 12.7        Waiver of Consequential and Other Damages. To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

Section 12.8        GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)          THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND
ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

94

 

 

(b)          EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS TO THE EXTENT PERMITTED BY LAW. EACH BORROWER
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT
AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.

 

(c)          Each Borrower, Agent and each Lender agree that each Loan
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

 

Section 12.9        WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND EACH OF THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER,
AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Section 12.10      Publication; Advertisement.

 

(a)          Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure, or (ii) with MCF’s prior written consent.

 

95

 

 

(b)          Advertisement. After public disclosure by the Borrower pursuant to
all US securities laws, if required, each Lender and each Credit Party hereby
authorizes MCF to publish the name of such Lender and Credit Party, the
existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication. In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, MCF shall provide Borrowers
with an opportunity to review and confer with MCF regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, MCF may, from time
to time, publish such information in any media form desired by MCF, until such
time that Borrowers shall have requested MCF cease any such further publication.
Notwithstanding anything to the contrary in this Section 12.10(b), the
provisions of this Section 12.10 are subject to the provisions of Section 12.6.

 

Section 12.11      Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto. This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

 

Section 12.12      No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

Section 12.13     Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

 

96

 

 

Section 12.14      Expenses; Indemnity

  

(a)          Borrowers hereby agree to promptly pay (i) all reasonable costs and
expenses of Agent (including, without limitation, the reasonable fees, costs and
expenses of counsel to, and independent appraisers and consultants retained by
Agent) in connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all reasonable costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all reasonable
costs and expenses of Agent in connection with (A) protecting, storing,
insuring, handling, maintaining or selling any Collateral, (B) any litigation,
dispute, suit or proceeding relating to any Financing Document (except that
Borrower shall have no obligation under this clause respect to any liability
resulting from the gross negligence or willful misconduct of Agent and/or
Lenders, as determined by a final non-appealable judgment of a court of
competent jurisdiction), and (C) any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all of the Financing Documents;
(iv) without limitation of the preceding clause (i), all reasonable costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all reasonable costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto (except that Borrower shall have no
obligation under this clause respect to any liability resulting from the gross
negligence or willful misconduct of Agent and/or Lenders, as determined by a
final non-appealable judgment of a court of competent jurisdiction). If Agent or
any Lender uses in-house counsel for any of these purposes, Borrowers further
agree that the Obligations include reasonable charges for such work commensurate
with the fees that would otherwise be charged by outside legal counsel selected
by Agent or such Lender for the work performed.

 

(b)          Each Borrower hereby agrees to indemnify, pay and hold harmless
Agent and Lenders and the officers, directors, employees, trustees, agents,
investment advisors, collateral agents, servicers, and counsel of Agent and
Lenders (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

 

97

 

 

(c)          Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

 

Section 12.15      [Reserved].

 

Section 12.16     Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

Section 12.17     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.

 

Section 12.18     USA PATRIOT Act Notification. Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

 

98

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

99

 

 

(Signature Page to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWER REPRESENTATIVE:   TWINLAB CONSOLIDATION CORPORATION           By: /s/
Thomas A. Tolworthy                         (Seal)     Name: Thomas A. Tolworthy
    Title:   Chief Executive Officer and President           Address:     632
Broadway, Suite 201,     New York, NY  10012     Attn:  Chief Executive Officer
and President     E-Mail:  ttolworthy@twinlab.com     Phone:  (212) 651-8500    
  OTHER BORROWERS:           TWINLAB CONSOLIDATED HOLDINGS, INC.   TWINLAB
HOLDINGS, INC.       By: /s/ Thomas A.
Tolworthy                                      (Seal)   By: /s/ Thomas A.
Tolworthy                          (Seal) Name:  Thomas A. Tolworthy   Name: 
Thomas A. Tolworthy Title:  Chief Executive Officer and President   Title: 
Chief Executive Officer and President       TWINLAB CORPORATION   ISI BRANDS
INC.       By: /s/ Thomas A.
Tolworthy                                      (Seal)   /s/ Thomas A.
Tolworthy                                 (Seal) Name:  Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and President  
Title:  Chief Executive Officer and President       TCC CM SUBCO I, INC.   TCC
CM SUBCO II, INC.       By: /s/ Thomas A.
Tolworthy                                      (Seal)   By: /s/ Thomas A.
Tolworthy                          (Seal) Name:  Thomas A. Tolworthy   Name: 
Thomas A. Tolworthy Title:  Chief Executive Officer and President   Title: 
Chief Executive Officer and President

 

 

 

 

(Signature Page to Credit and Security Agreement)

 

LENDER: MIDCAP FINANCIAL TRUST,   a Delaware statutory trust           By:  
Apollo Capital Management, L.P.,       its investment manager           By:  
Apollo Capital Management GP, LLC,       its general partner             By: /s/
Maurice Amsellem     Name:  Maurice Amsellem     Title:    Authorized Signatory
          Midcap Financial Trust   c/o MidCap Financial Services, LLC, as
servicer   7255 Woodmont Avenue, Suite 200   Bethesda, MD  20814  
Attn:  Portfolio Mgt. – Twin Labs Loan   Facsimile:  301-941-1450

 

Payment Account Information:

 

Bank Name and Address:

Wells Fargo Bank

R3076-03E

1753 Pinnacle Drive

McLean, VA 22102

 

ABA/ Routing Number:

121000248

 

Swift Code:

WFBIUS6S

 

Account Name and Address:

MIDCAP FUNDING X TRUST- Collections

7255 Woodmont Avenue

Suite 200

Bethesda, MD 20814

 

Account Number:

 

 

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES       Annex A Commitment Annex     EXHIBITS       Exhibit A [Reserved]
Exhibit B Form of Compliance Certificate Exhibit C Borrowing Base Certificate
Exhibit D Form of Notice of Borrowing     SCHEDULES       Schedule 3.1
Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.4 Capitalization Schedule 3.6 Litigation Schedule 3.12 Regulatory
Matters Schedule 3.17 Material Contracts Schedule 3.18 Environmental Compliance
Schedule 3.19 Intellectual Property Schedule 4.4 Insurance Schedule 4.9
Litigation, Governmental Proceedings and Other Notice Events Schedule 5.1 Debt;
Contingent Obligations Schedule 5.2 Liens Schedule 5.7 Permitted Investments
Schedule 5.8 Affiliate Transactions Schedule 5.11 Business Description
Schedule 5.14 Deposit Accounts and Securities Accounts Schedule 7.4 Post-Closing
Obligations Schedule 9.1 Collateral Schedule 9.2 Location of Collateral

 

 

 

 

Annex A to Credit Agreement (Commitment Annex)

 

Lender  Revolving Loan
Commitment
Amount   Revolving Loan
Commitment
Percentage  MidCap Financial Trust  $15,000,000    100% TOTALS  $15,000,000  
 100%

 

 

 

 

Exhibit A to Credit Agreement (Reserved)

 

 

 

 

Exhibit B to Credit Agreement (FORM OF Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of TWINLAB CONSOLIDATION CORPORATION________________ (the “Borrower
Representative”), pursuant to that certain Credit and Security Agreement dated
as of January _, 2015 among the Borrower Representative, TWINLAB CONSOLIDATION
CORPORATION, TWINLAB HOLDINGS, INC., TWINLAB CORPORATION, ISI BRANDS INC., TCC
CM SUBCO I, INC. and TCC CM SUBCO II, INC. and any additional Borrower that may
hereafter be added thereto (collectively, “Borrowers”), MidCap Funding X Trust
(as successor by assignment from MidCap Financial Trust), individually as a
Lender and as Agent, and the financial institutions or other entities from time
to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)          the financial statements delivered with this certificate in
accordance with Section 4.1 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;

 

(b)          I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

 

(c)          except as noted on Schedule 2 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of Borrowers and
Guarantors and all names under which Borrowers and Guarantors currently conduct
business; Schedule 2 specifically notes any changes in the names under which any
Borrower or Guarantor conduct business;

 

(d)          except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral or (ii) any failure of any Borrower or
Guarantors to make required payments of withholding or other tax obligations of
any Borrower or Guarantors during the accounting period to which the attached
statements pertain or any subsequent period.

 

Exhibit B – Page 1

 

 

(e)          Schedule 5.14 to the Credit Agreement contains a complete and
accurate statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

 

(f)          except as noted on Schedule 4 attached hereto and Schedule 3.6 to
the Credit Agreement, the undersigned has no knowledge of any current, pending
or threatened: (i) litigation against any Borrower or Guarantor;
(ii)         inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of any Borrower or
Guarantor; or (iii) any default by any Borrower or Guarantor under any Material
Contract to which it is a party.

 

(g)          except as noted on Schedule 5 attached hereto, no Borrower or
Guarantor has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 5 to
any previous Compliance Certificate delivered by the Company to Agent.

 

(j)           except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of
Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.

 

(k)          except as noted on Schedule 7 attached hereto, no Borrower or
Guarantor is aware of any commercial tort claim that has not previously been
reported to Agent on any Schedule 7 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.

 

(l)           Borrowers and Guarantors (if any) are in compliance with the
covenants contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

 

Exhibit B – Page 2

 

 

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

  Sincerely,       TWINLAB CONSOLIDATION CORPORATION         By:     Name:
Thomas A. Tolworthy   Title: Chief Executive Officer and President

 

Exhibit B – Page 3

 

 

Adjusted EBITDA Worksheet (Attachment to Compliance Certificate)

 

EBITDA for the applicable period is calculated as follows, in each case,
determined on a consolidated basis in accordance with GAAP:       Net Income for
the period of the Borrowers, being the consolidated net income (or loss) of the
Borrowers and their Subsidiaries for the period in question, after giving effect
to deduction for provision for all operating expenses, all taxes and reserves
(including reserves for deferred taxes) and all other proper deductions, all
determined in accordance with GAAP; provided, however, that for purposes of
calculating Net Income, there shall be excluded and no effect shall be given to
(a) one-time extraordinary income items, as determined in accordance with GAAP,
and (b) any Net Income attributable to any Subsidiary to the extent that any
Borrower (or any Subsidiary through which such Borrower owns the subject
Subsidiary) is prohibited (bylaw, contract minority ownership rights or
otherwise) from receiving a distribution of such Net Income from such
Subsidiary: $___________     Minus: Any extraordinary gains, interest income,
non-operating income, non-cash income and income tax benefits and decreases in
any change in LIFO or any other inventory reserves for the period $___________  
  Plus:    non-cash extraordinary losses (including non-cash expenses with
respect to stock option and stock based employee compensation programs),
Interest Expense, income taxes, depreciation and amortization and increases in
any change in LIFO reserves for the period $___________     EBITDA for the
Defined Period: $___________    

Plus: any expenses relating to Acquisitions through the end of Fiscal Year 2015,
plus severance payments and other costs relating to permanent headcount
reductions, all as determined by GAAP 

$___________     Adjusted EBITDA for the Defined Period $___________

 

Exhibit B – Page 4

 

 

Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

  

Fixed Charge Coverage Ratio for the applicable period is calculated as the ratio
of: 

      Adjusted EBITDA for the period (calculated pursuant to the Adjusted EBITDA
Worksheet) $___________     Plus:        cash received during such period for
Equity Interests so long as such cash is used as working capital and such cash
is not received more than two times in any trailing-twelve-months period
$___________     Minus:     Capital Expenditures not financed by the seller of
the capital asset or by a third party lender made (to the extent not already
incurred in a prior period) or incurred during such period $___________    
Minus:     cash taxes paid during such period, to the extent greater than zero
$___________     Minus:     Permitted Distributions under clause (d) of the
definition of that term $___________     Total for the period: $___________    
To       Fixed Charges for the applicable period, which is calculated with
respect to the Borrowers and their Subsidiaries determined on a consolidated
basis in accordance with GAAP, the sum, without duplication, as follows:      
Cash Interest Expense paid during such period (other than interest paid-in-kind,
amortization of financing fees, and other non-cash Interest Expense),
$___________     Plus:         principal payments paid in cash in respect of
Debt paid during such period, including cash payments with respect to Capital
Leases, but excluding principal payments made on the Revolving Loans
$___________     Plus:         all Permitted Distributions (other than Permitted
Distributions under clause (d) of the definition of that term) and other
distributions paid in cash during such period $___________     Fixed Charges for
the applicable period: $___________     Ratio: ___________

 

Exhibit B – Page 5

 

 

Total Funded Debt to Adjusted EBITDA Ratio Worksheet (Attachment to Compliance
Certificate)

 

Total Funded Debt is calculated

 



as all Debt of the Borrowers and their Subsidiaries for borrowed money, purchase
money Debt, installment sale obligations, Capital Lease obligations, Contingent
Obligations of the Borrowers and their Subsidiaries, and all other obligations
evidenced by notes or bonds, all of the foregoing as determined on a
consolidated basis in accordance with GAAP 

  $____________

 



Total Funded Debt to Adjusted EBITDA Ratio for the applicable period is
calculated as follows:

 

If both the Target 1 Acquisition and the Target 2 Acquisition have been
consummated:

 



(A) Total Funded Debt (calculated without giving effect to any Indebtedness that
is subordinate both to the Obligations and to the Penta Debt)   $____________  
    To           (B) Adjusted EBITDA (calculated pursuant to the Adjusted EBITDA
Worksheet) for the period of four consecutive fiscal quarters most recently
ended on or prior to such date   $____________       Ratio:   _____________    
 

If (x) the Target 1 Acquisition and the Target 2 Acquisition have not been
consummated or (y) only Target 2 Acquisition has been consummated:

 

(A) Total Funded Debt (calculated without giving effect to the Little Harbor
Debt)   $____________       To           (B) Adjusted EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date  
$____________       Ratio:   _____________

 

Exhibit B – Page 6

 

 

Covenant Compliance:           Minimum Adjusted EBIDTA   $____________      
Minimum Fixed Charge Coverage Ratio for the period   ___ to 1.0       Minimum
Total Funded Debt to Adjusted EBITDA Ratio   ___ to 1.0       In Compliance  
Yes/No

 

Exhibit B – Page 7

 

 

Exhibit C to Credit Agreement (CLOSING DATE Borrowing Base Certificate)

 

 

 

 

Exhibit D to Credit Agreement (FORM OF Notice of Borrowing)

 

NOTICE OF BORROWING

 

This Notice of Borrowing is given by _____________________, a Responsible
Officer of TWINLAB CONSOLIDATION CORPORATION (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of January _,
2015 among the Borrower Representative, TWINLAB CONSOLIDATION CORPORATION,
TWINLAB HOLDINGS, INC., TWINLAB CORPORATION, ISI BRANDS INC., TCC CM SUBCO I,
INC. and TCC CM SUBCO II, INC. and any additional Borrower that may hereafter be
added thereto (collectively, “Borrowers”), MidCap Funding X Trust (as successor
by assignment from MidCap Financial Trust), individually as a Lender and as
Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $_______________ of Revolving Loans on
________________, 201__. Attached is a Borrowing Base Certificate complying in
all respects with the Credit Agreement and confirming that, after giving effect
to the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

  Sincerely,       TWINLAB CONSOLIDATION CORPORATION         By:     Name:
Thomas A. Tolworthy   Title: Chief Executive Officer and President

 

 

 

 

Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names;

 

Borrower  Prior Names  Type of Entity /
State of
Formation  States
Qualified  State Org. ID
Number  Federal Tax
ID Number  Place of Business /
Address                    

 

 

 

 

Schedule 7.4 – Post Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.            Within 30 days of the Closing Date, Borrowers shall deliver to
Agent replacement stock certificates for Twinlab Corporation and ISI Brands Inc.
issued in the name of Twinlab Holdings, Inc.

 

2.            Within 45 days of the Closing Date, Borrowers shall deliver to
Agent an Additional Insured and Lender’s Loss Payable endorsements and/or
declaration pages acceptable to the Lender, such insurances to be in compliance
with Section 4.4 of the Financing Agreement.

 

3.            Within 14 days of the Closing Date, Borrowers shall either close
the deposit account at Fifth Third Bank ending in [          ] or shall cause
that deposit account to be the subject to a deposit account control agreement in
substantially the form of the Deposit Account Control Agreement (Account
Restricted After Notice) in effect on or about the Closing Date among the Agent,
Fifth Third Bank and Twinlab Corporation. During that period, the Borrowers
agree that the amounts in that deposit account shall not exceed $10,000.

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

 

 

 

Schedule 9.1 – Collateral

 

The Collateral consists of all of Borrower’s assets (excluding the real
property, and the improvements and fixtures located thereon, designated on the
tax map of the Office of the Assessor of Utah County, Utah as all of Lot 1, Plat
"M" Utah Valley Business Park, including a Vacation of Lot 37 & a portion of Lot
36, Plat "J", Amended Utah Valley Business Park, according to the official Plat
thereof, recorded August 14, 2014 as Entry No. 56927:2014 (map filing #14337) in
the Utah County Recorder's Office), including without limitation, all of
Borrower’s right, title and interest in and to the following, whether now owned
or hereafter created, acquired or arising:

 

(a)all goods, Accounts (including health-care insurance receivables), equipment
(as defined in the UCC), Inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims (as defined in the UCC), documents(as defined in the
UCC), instruments (as defined in the UCC, including any promissory notes),
chattel paper (as defined in the UCC, whether tangible or electronic), cash,
money, deposit accounts(as defined in the UCC), securities accounts (as defined
in the UCC), fixtures (as defined in the UCC), letter of credit rights (as
defined in the UCC), letters of credit (as defined in the UCC, whether or not
the letter of credit is evidenced by a writing), securities (as defined in the
UCC), and all other investment property(as defined in the UCC), supporting
obligations (as defined in the UCC), and financial assets (as defined in the
UCC), whether now owned or hereafter acquired, wherever located;

 

(b)all of Borrowers’ books and records evidencing or relating to any of the
foregoing; and

 

(c)any and rights, remedies, Guarantees, and security interests in respect of
the foregoing, all rights of enforcement and collection, and all rights under
the Financing Documents in respect of the foregoing, all information and data
compiled or derived by any Borrower or to which any Borrower is entitled in
respect of or related to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 - DEFINITIONS 1         Section 1.1 Certain Defined
Terms 1           Section 1.2 Accounting Terms and Determinations 26          
Section 1.3 Other Definitional and Interpretive Provisions 27           Section
1.4 Time is of the Essence 27         Article 2 - LOANS 27           Section 2.1
Loans 27           Section 2.2 Interest, Interest Calculations and Certain Fees
30           Section 2.3 Notes 32           Section 2.4 [Reserved] 32          
Section 2.5 [Reserved] 32           Section 2.6 General Provisions Regarding
Payment; Loan Account 32           Section 2.7 Maximum Interest 33          
Section 2.8 Taxes; Capital Adequacy 34           Section 2.9 Appointment of
Borrower Representative 36           Section 2.10 Joint and Several Liability;
Rights of Contribution; Subordination and Subrogation 36           Section 2.11
Collections and Lockbox Account 38           Section 2.12 Termination;
Restriction on Termination 40         Article 3 - REPRESENTATIONS AND WARRANTIES
41           Section 3.1 Existence and Power 41           Section 3.2
Organization and Governmental Authorization; No Contravention 41          
Section 3.3 Binding Effect 41           Section 3.4 Capitalization 42          
Section 3.5 Financial Information 42           Section 3.6 Litigation 42        
  Section 3.7 Ownership of Property 42           Section 3.8 No Default 42      
    Section 3.9 Labor Matters 43

 

i

 

 

TABLE OF CONTENTS

(continued)

 

      Page           Section 3.10 Regulated Entities 43           Section 3.11
Margin Regulations 43           Section 3.12 Compliance With Laws;
Anti-Terrorism Laws 43           Section 3.13 Taxes 44           Section 3.14
Compliance with ERISA 44           Section 3.15 Consummation of Operative
Documents; Brokers 45           Section 3.16 Related Transactions 45          
Section 3.17 Material Contracts 45           Section 3.18 Compliance with
Environmental Requirements; No Hazardous Materials 45           Section 3.19
Intellectual Property 46           Section 3.20 Solvency 47           Section
3.21 Full Disclosure 47           Section 3.22 Interest Rate 47          
Section 3.23 Subsidiaries 47           Section 3.24 Representations and
Warranties Incorporated from Operative Documents 47         Article 4 -
AFFIRMATIVE COVENANTS 48           Section 4.1 Financial Statements and Other
Reports 48           Section 4.2 Payment and Performance of Obligations 48      
    Section 4.3 Maintenance of Existence 49           Section 4.4 Maintenance of
Property; Insurance 49           Section 4.5 Compliance with Laws and Material
Contracts 50           Section 4.6 Inspection of Property, Books and Records 51
          Section 4.7 Use of Proceeds 51           Section 4.8 Estoppel
Certificates 51           Section 4.9 Notices of Litigation and Defaults 51    
      Section 4.10 Hazardous Materials; Remediation 52           Section 4.11
Further Assurances 53           Section 4.12 [Reserved] 54

 

ii

 

 

TABLE OF CONTENTS

(continued)

 

      Page           Section 4.13 Power of Attorney 54           Section 4.14
Borrowing Base Collateral Administration 54           Section 4.15 Maintenance
of Management 55         Article 5 - NEGATIVE COVENANTS 55           Section 5.1
Debt; Contingent Obligations 55           Section 5.2 Liens 56           Section
5.3 Distributions 56           Section 5.4 Restrictive Agreements 56          
Section 5.5 Payments and Modifications of Subordinated Debt 56           Section
5.6 Consolidations, Mergers and Sales of Assets; Change in Control 57          
Section 5.7 Purchase of Assets, Investments 57           Section 5.8
Transactions with Affiliates 57           Section 5.9 Modification of
Organizational Documents 57           Section 5.10 Modification of Certain
Agreements 57           Section 5.11 Conduct of Business 58           Section
5.12 Lease Payments 58           Section 5.13 Limitation on Sale and Leaseback
Transactions 58           Section 5.14 Deposit Accounts and Securities Accounts;
Payroll and Benefits Accounts 58           Section 5.15 Compliance with
Anti-Terrorism Laws 58           Section 5.16 Agreements Regarding Receivables
59         Article 6 - FINANCIAL COVENANTS 59           Section 6.1 Additional
Defined Terms 59           Section 6.2 Minimum Adjusted EBITDA 61          
Section 6.3 Fixed Charge Coverage Ratio 61           Section 6.4 Total Funded
Debt to Adjusted EBITDA Ratio 61           Section 6.5 Evidence of Compliance 63
        Article 7 - CONDITIONS 63           Section 7.1 Conditions to Closing 63

 

iii

 

 

TABLE OF CONTENTS

(continued)

 

      Page           Section 7.2 Conditions to Each Loan 64           Section
7.3 Searches 65           Section 7.4 Post Closing Requirements 65        
Article 8 - [RESERVED] 65       Article 9 - SECURITY AGREEMENT 65          
Section 9.1 Generally 65           Section 9.2 Representations and Warranties
and Covenants Relating to Collateral 65         Article 10 - EVENTS OF DEFAULT
69           Section 10.1 Events of Default 69           Section 10.2
Acceleration and Suspension or Termination of Revolving Loan Commitment 72      
    Section 10.3 UCC Remedies 72           Section 10.4 [Reserved] 74          
Section 10.5 Default Rate of Interest 74           Section 10.6 Setoff Rights 74
          Section 10.7 Application of Proceeds 74           Section 10.8 Waivers
75           Section 10.9 Injunctive Relief 77           Section 10.10
Marshalling; Payments Set Aside 77           Section 10.11 Enforcement by Agent
78         Article 11 - AGENT 78           Section 11.1 Appointment and
Authorization 78           Section 11.2 Agent and Affiliates 79          
Section 11.3 Action by Agent 79           Section 11.4 Consultation with Experts
79           Section 11.5 Liability of Agent 79           Section 11.6
Indemnification 79           Section 11.7 Right to Request and Act on
Instructions 80           Section 11.8 Credit Decision 80

 

iv

 

 

TABLE OF CONTENTS

(continued)

 

      Page           Section 11.9 Collateral Matters 80           Section 11.10
Agency for Perfection 81           Section 11.11 Notice of Default 81          
Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent 81    
      Section 11.13 Payment and Sharing of Payment 82           Section 11.14
Right to Perform, Preserve and Protect 85           Section 11.15 [Reserved] 85
          Section 11.16 Amendments and Waivers 85           Section 11.17
Assignments and Participations 86           Section 11.18 Funding and Settlement
Provisions Applicable When Non-Funding Lenders Exist 89           Section 11.19
Buy-Out Upon Refinancing 90           Section 11.20 Definitions 90          
Section 11.21 Authority to Execute 92         Article 12 - MISCELLANEOUS 92    
      Section 12.1 Survival 92           Section 12.2 No Waivers 92          
Section 12.3 Notices 92           Section 12.4 Severability 93           Section
12.5 Headings 93           Section 12.6 Confidentiality 93           Section
12.7 Waiver of Consequential and Other Damages 94           Section 12.8
GOVERNING LAW; SUBMISSION TO JURISDICTION 94           Section 12.9 WAIVER OF
JURY TRIAL 95           Section 12.10 Publication; Advertisement 95          
Section 12.11 Counterparts; Integration 96           Section 12.12 No Strict
Construction 96           Section 12.13 Lender Approvals 96           Section
12.14 Expenses; Indemnity 97           Section 12.15 [Reserved] 98

 

v

 

 

TABLE OF CONTENTS

(continued)

 

      Page           Section 12.16 Reinstatement 98           Section 12.17
Successors and Assigns 98           Section 12.18 USA PATRIOT Act Notification
98

 

vi

